

Exhibit 10.68


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BANK OF AMERICA, N.A.
One Bryant Park
New York, NY 10036
CREDIT SUISSE SECURITIES (USA) LLC
CREDIT SUISSE AG
Eleven Madison Avenue
New York, NY 10010
UBS SECURITIES LLC
UBS AG, STAMFORD BRANCH
677 Washington Boulevard
Stamford, Connecticut 06901


J.P. MORGAN SECURITIES LLC
JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, NY 10179


RBS SECURITIES INC.
THE ROYAL BANK OF SCOTLAND PLC
600 Washington Boulevard
Stamford, CT 06901


DEUTSCHE BANK SECURITIES INC.
DEUTSCHE BANK AG NEW YORK BRANCH
60 Wall Street
New York, NY 10005
GOLDMAN SACHS BANK USA
200 West Street
New York, NY 10282-2198


HSBC SECURITIES (USA) INC.
HSBC BANK USA, N.A.
452 Fifth Avenue
New York, NY 10018
 

CONFIDENTIAL
February 19, 2013
Scientific Games Corporation
Scientific Games International, Inc.
750 Lexington Avenue
New York, NY 10022
Attention: Jeffrey S. Lipkin, Senior Vice President and Chief Financial Officer


Project Wisconsin
Amended and Restated Commitment Letter
Ladies and Gentlemen:
You have advised Bank of America, N.A. (“Bank of America”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any of its designated affiliates,
“Merrill Lynch”), Credit Suisse AG (acting through such of its affiliates or
branches as it deems appropriate, “CS”), Credit Suisse Securities (USA) LLC (“CS
Securities” and, together with CS and their respective affiliates,

1
NY\5683752.5

--------------------------------------------------------------------------------



“Credit Suisse”), UBS AG, Stamford Branch (“UBS”), UBS Securities LLC (“UBSS”),
JPMorgan Chase Bank, N.A. (“JPMCB”), J.P. Morgan Securities LLC (“J.P. Morgan”),
The Royal Bank of Scotland plc (“RBS”), RBS Securities Inc. (“RBS Securities”),
Deutsche Bank AG New York Branch (“DBNY”), Deutsche Bank Securities Inc.
(“DBSI”), Goldman Sachs Bank USA (“GS Bank”), HSBC Bank USA, National
Association (“HSBC Bank”), and HSBC Securities (USA) Inc. (“HSBC Securities”
and, together with HSBC Bank, “HSBC”; together with Bank of America, Merrill
Lynch, CS, CS Securities, UBS, UBSS, JPMCB, J.P. Morgan, RBS, RBS Securities,
DBNY, DBSI and GS Bank, “we”, “us” or the “Commitment Parties”) that Scientific
Games Corporation (“Holdings”), a Delaware corporation, intends to acquire (the
“Acquisition”) a company identified to us by you as “Wisconsin” (the “Company”).
The Acquisition will be effected through the merger of a direct or indirect
wholly owned U.S. subsidiary of Holdings or Scientific Games International, Inc.
(the “Borrower” and, together with Holdings, “you”) with and into the Company,
with the Company being the surviving corporation of the merger. You have further
advised us that, in connection with the foregoing, you intend to consummate the
other Transactions described in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Transaction
Description or the Summary of Principal Terms and Conditions attached hereto as
Exhibit B (the “Term Sheet”; this amended and restated commitment letter, the
Transaction Description, the Term Sheet and the Summary of Additional Conditions
attached hereto as Exhibit C, collectively, the “Commitment Letter”).
1.
Commitments.

In connection with the Transactions, each of Bank of America, CS, UBS, JPMBC,
RBS, DBNY, GS Bank and HSBC Bank (each, an “Initial Lender” and, collectively,
the “Initial Lenders”) is pleased to advise you of its several commitment to
provide (a) the aggregate principal amount of the Revolving Facility (as defined
on Exhibit B hereto) set forth next to its name on Annex I hereto under
“Revolving Facility Commitment” and (b) the aggregate principal amount of the
Term Facility (as defined on Exhibit B hereto) set forth next to its name on
Annex I hereto under “Term Facility Commitment”, in each case subject only to
the satisfaction of the conditions referenced in Section 6 hereof.
2.
Titles and Roles.

It is agreed that (i) Merrill Lynch, CS Securities and UBSS will act as joint
lead arrangers for each of the Bank Facilities (the “Lead Arrangers”),
(ii) Merrill Lynch, CS Securities, UBSS, J.P. Morgan, RBS Securities, DBSI, GS
Bank and HSBC Securities will act as joint bookrunners (with Merrill Lynch and
CS Securities acting as joint physical bookrunners, it being understood that
Merrill Lynch shall have sole responsibility with respect to the matters
customarily handled by a physical bookrunner, including taking orders from
investors, building the investor book and investor allocations) for each of the
Bank Facilities (each a “Joint Bookrunner” and, collectively with the Lead
Arrangers, the “Joint Bookrunners”; it being understood that J.P. Morgan shall
only be a Joint Bookrunner with respect to the Revolving Facility (as defined on
Exhibit B) and any reference herein to the rights and responsibilities of the
Joint Bookrunners for the Bank

2
    
NY\5683752.5

--------------------------------------------------------------------------------



Facilities shall only be deemed to refer to the Revolving Facility with respect
to J.P. Morgan), and (iii) Bank of America will act as sole administrative agent
and sole collateral agent for the Bank Facilities (in such capacity, the
“Administrative Agent”). It is further agreed that Merrill Lynch shall have
“left side” designation and shall appear on the top left of any Information
Materials (as defined below) and all other offering or marketing materials in
respect of the Bank Facilities, and that Credit Suisse, UBSS, J.P. Morgan, RBS
Securities, DBSI, GS Bank and HSBC Securities shall appear to the immediate
right of Merrill Lynch, in that order. You agree that no other agents,
co-agents, arrangers or bookrunners will be appointed, no other titles will be
awarded and no compensation (other than compensation expressly contemplated by
this Commitment Letter and the Fee Letter referred to below) will be paid to any
Lender (as defined below) in order to obtain its commitment to participate in
the Bank Facilities unless you and we shall so agree.
3.
Syndication.

The Joint Bookrunners reserve the right, prior to or after the Closing Date (as
defined below), to syndicate all or a portion of the Initial Lenders’ respective
commitments hereunder to a group of banks, financial institutions and other
institutional lenders and investors (together with the Initial Lenders, the
“Lenders”) identified by the Joint Bookrunners in consultation with you and,
with respect to the Revolving Facility (as defined on Exhibit B), reasonably
acceptable to you (such consent not to be unreasonably withheld or delayed);
provided that (a) we agree not to syndicate our commitments to (i) competitors
of the Borrower, the Company and their respective subsidiaries that have been
specified to us by you in writing on or prior to the date hereof, (ii) certain
banks, financial institutions, other institutional lenders and other entities
that have been specified to us by you in writing on or prior to the date hereof
and (iii) to the extent required under applicable gaming laws, a person who is
not registered or licensed with, approved, qualified or found suitable by a
gaming authority, or has been disapproved, denied a license, qualification or
approval or found unsuitable by a gaming authority (whichever may be required
under applicable gaming laws) (clauses (i), (ii) and (iii) above collectively,
the “Disqualified Lenders”) and that no Disqualified Lenders may become Lenders
and (b) notwithstanding the Joint Bookrunners’ right to syndicate the Bank
Facilities and receive commitments with respect thereto, (i) no Initial Lender
shall be relieved, released or novated from its obligations hereunder (including
its obligation, subject to the conditions referred to in Section 6 below, to
fund the Bank Facilities on the date of the consummation of the Acquisition (the
date of such funding, the “Closing Date”)) in connection with any syndication,
assignment or participation of the Bank Facilities, including its commitments in
respect thereof, until after the initial funding under the Bank Facilities on
the Closing Date has occurred, (ii) no assignment or novation shall become
effective (as between you and the Initial Lenders) with respect to all or any
portion of any Initial Lender’s commitments in respect of the Bank Facilities
until the initial funding of the Bank Facilities on the Closing Date has
occurred and (iii) unless you otherwise agree in writing, each Initial Lender
shall retain exclusive control over all rights and obligations with respect to
its commitments in respect of the Bank Facilities, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the initial funding under the Bank Facilities on the Closing Date has occurred.

3
    
NY\5683752.5

--------------------------------------------------------------------------------



Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Bank Facilities and in no event shall the commencement or
successful completion of syndication of the Bank Facilities constitute a
condition to the availability of the Bank Facilities on the Closing Date. The
Joint Bookrunners may commence syndication efforts promptly upon the execution
of this Commitment Letter and as part of their syndication efforts it is their
intent to have Lenders commit to the Bank Facilities prior to the Closing Date
(subject to the limitations set forth in the preceding paragraph). Until the
earlier of (i) the date upon which a Successful Syndication (as defined in the
Fee Letter referred to below) is achieved and (ii) the 60th day following the
Closing Date (the “Syndication Date”), you agree to assist (and to use
commercially reasonable efforts to cause the Company to assist) the Joint
Bookrunners in completing a syndication that is reasonably satisfactory to us
and you. Such assistance shall include (a) your using commercially reasonable
efforts to ensure that any syndication efforts benefit from your existing
lending and investment banking relationships, (b) your providing direct contact
between appropriate members of senior management, certain representatives and
certain non-legal advisors of you, on the one hand, and the proposed Lenders, on
the other hand (and your using commercially reasonable efforts to facilitate
such contact between appropriate members of senior management of the Company, on
the one hand, and the proposed Lenders, on the other hand), in all such cases at
times mutually agreed upon, (c) your assistance (including the use of
commercially reasonable efforts to cause the Company to assist) in the
preparation of the Information Materials and other customary offering and
marketing materials to be used in connection with the syndication, (d) using
your commercially reasonable efforts to procure prior to or concurrent with the
launch of the syndication, at your expense, ratings (but not specific ratings)
for the Bank Facilities from each of Standard & Poor’s Ratings Services (“S&P”)
and Moody’s Investors Service, Inc. (“Moody’s”), and a public corporate credit
rating and a public corporate family rating (but not specific ratings in either
case) in respect of the Borrower after giving effect to the Transactions from
each of S&P and Moody’s, respectively, (e) the hosting, with the Joint
Bookrunners, of a reasonable number of meetings of prospective Lenders at times
and locations to be mutually agreed upon (and your using commercially reasonable
efforts to cause appropriate officers of the Company to be available for such
meetings) and (f) prior to the Syndication Date, there being no competing
issues, offerings or placements of debt securities or commercial bank or other
credit facilities by or on behalf of you or any of your subsidiaries (and your
using commercially reasonable efforts to ensure there are no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Company and its subsidiaries) being offered,
placed or arranged (other than (i) the Bank Facilities, (ii) replacements,
extensions and renewals of existing indebtedness that matures prior to the
Syndication Date or (iii) any other indebtedness of the Company and its
subsidiaries permitted to be incurred pursuant to the Merger Agreement) without
the consent of the Joint Bookrunners, if such issuance, offering, placement or
arrangement would reasonably be expected to materially impair the primary
syndication of the Bank Facilities (it being understood that the Borrower’s and
the Company’s and their respective subsidiaries’ ordinary course short term
working capital facilities and ordinary course capital lease, purchase money and
equipment financings will not materially impair the syndication of the Bank
Facilities). Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter or any other letter agreement or undertaking
concerning the financing of the

4
    
NY\5683752.5

--------------------------------------------------------------------------------



Transactions to the contrary, the obtaining of the ratings referenced above
shall not constitute a condition to the commitments hereunder or the funding of
the Bank Facilities on the Closing Date. In furtherance of the foregoing (and
not, for the avoidance of doubt, in limitation of your general obligations
pursuant to the foregoing), you agree and acknowledge that the Joint Bookrunners
may determine to launch the syndication and conduct the meetings of prospective
Lenders referred to above on or after September 3, 2013, and in such event you
hereby agree to provide all information and assistance contemplated by this
paragraph, and to use commercially reasonable efforts to procure the ratings
referred to above, at such times in advance of such launch of syndication as
will allow the Joint Bookrunners to launch syndication at such time.
The Joint Bookrunners, in their capacities as such, will manage, in consultation
with you, all aspects of any syndication of the Bank Facilities, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be accepted, which institutions
will participate (subject to your consent rights set forth in the second
preceding paragraph with respect to the Revolving Facility and excluding
Disqualified Lenders), the allocation of the commitments among the Lenders and
the amount and distribution of fees among the Lenders. To assist the Joint
Bookrunners in their syndication efforts, you agree to promptly prepare and
provide (and to use commercially reasonable efforts to cause the Company to
provide) to us all customary and reasonably available information with respect
to you, the Company and each of your and its respective subsidiaries and the
Transactions, including customary financial information and projections prepared
by the Borrower or the Company and reasonably available to you (including
financial estimates, forecasts and other forward-looking information, the
“Projections”), as the Joint Bookrunners may reasonably request in connection
with the structuring, arrangement and syndication of the Bank Facilities. For
the avoidance of doubt, you will not be required to provide any information to
the extent that the provision thereof would violate any law, rule or regulation,
or any obligation of confidentiality binding upon, or waive any privilege that
may be asserted by, you, the Company or any of your respective affiliates;
provided that in the event that you do not provide information in reliance on
this sentence, you shall provide notice to the Joint Bookrunners that such
information is being withheld. Notwithstanding anything herein to the contrary,
the only financial statements that shall be required to be provided to the
Commitment Parties in connection with the syndication of the Bank Facilities
shall be those required to be delivered pursuant to Exhibit C hereto.
You hereby acknowledge that (a) the Joint Bookrunners will make available
Information (as defined below), Projections and other customary offering and
marketing materials and presentations, including confidential information
memoranda to be used in connection with the syndication of the Bank Facilities
(the “Information Memorandum”) (such Information, Projections, other customary
offering and marketing materials and the Information Memorandum, collectively,
with the Term Sheet, the “Information Materials”) on a confidential basis to the
proposed syndicate of Lenders by posting the Information Materials on
Intralinks, Debt X, SyndTrak Online or by similar electronic means and
(b) certain of the Lenders may be “public side” Lenders (i.e., Lenders who may
be engaged in investment and other market-related activities with respect to you
or the Company or your or the Company’s respective securities that do not wish
to receive material information with respect to you, the Company or your or its

5
    
NY\5683752.5

--------------------------------------------------------------------------------



securities that is not publicly available) (“MNPI”) (any such Lenders each, a
“Public Sider” and each Lender that is not a Public Sider, a “Private Sider”).
At the reasonable request of the Joint Bookrunners, you agree to assist (and to
use commercially reasonable efforts to cause the Company to assist) us in
preparing an additional version of the Information Materials to be used in
connection with the syndication of the Bank Facilities that does not include
MNPI (all such information and documentation being “Public Information”) to be
used by Public Siders. It is understood that in connection with your assistance
described above, the Borrower shall provide us with customary authorization
letters for inclusion in any Information Materials that authorize the
distribution thereof to prospective Lenders (which letters shall in each case
include a customary “10b-5” representation), represent that the additional
version of the Information Materials does not include any information that would
be MNPI and exculpate you, the Company and us with respect to any liability
related to the unauthorized use or misuse of the contents of the Information
Materials or related offering and marketing materials by the recipients thereof.
Before distribution of any Information Materials, you agree to use commercially
reasonable efforts to identify that portion of the Information Materials that
may be distributed to the Public Siders as containing solely “Public
Information,” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof. By marking Information Materials
as “PUBLIC,” you shall be deemed to have authorized the Commitment Parties and
the proposed Lenders to treat such Information Materials as not containing any
MNPI (it being understood that you shall not be under any obligation to mark any
particular Information Materials “PUBLIC”). You agree that, unless expressly
identified as “Public Information,” each document to be disseminated by the
Joint Bookrunners (or any other agent) to any Lender in connection with the Bank
Facilities will be deemed to contain MNPI and we will not make any such
materials available to Public Siders.
You acknowledge and agree that, subject to the confidentiality provisions of
this Commitment Letter, the following documents may be distributed to both
Private Siders and Public Siders, unless you advise the Joint Bookrunners in
writing (including by email) within a reasonable time prior (provided that such
materials have been provided to you and your counsel for review a reasonable
period of time prior thereto) to their intended distribution that such materials
should only be distributed to Private Siders: (a) administrative materials
prepared by the Joint Bookrunners for prospective Lenders (such as a lender
meeting invitation, bank allocation, if any, and funding and closing memoranda),
(b) term sheets and notification of changes in the Bank Facilities’ terms and
conditions, and (c) drafts and final versions of the Bank Facilities
Documentation (as defined in Exhibit B). If you advise us in writing (including
by email) that any of the foregoing should be distributed only to Private
Siders, then Public Siders will not receive such materials without your consent.
You will be solely responsible for the contents of the Information Memorandum
and each of the Commitment Parties shall be entitled to use and rely upon the
information contained therein without responsibility for independent
verification thereof.
4.
Information.


6
    
NY\5683752.5

--------------------------------------------------------------------------------



You hereby represent and warrant that, (a) to the best of your knowledge as to
the Company and its subsidiaries and businesses, all written factual information
and written data (other than the Projections and other than information of a
general economic or industry specific nature, the “Information”), that has been
or will be made available to any Commitment Party by you or by any of your
representatives on your behalf in connection with the transactions contemplated
hereby, when taken as a whole after giving effect to all supplements and updates
provided thereto, is or will be, when furnished, correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the Projections that
have been or will be made available to any Commitment Party by you or by any of
your representatives on your behalf in connection with the transactions
contemplated hereby have been, or will be, prepared in good faith based upon
assumptions that are believed by you to be reasonable at the time prepared and
at the time the related Projections are so furnished; it being understood that
the Projections are as to future events and are not to be viewed as facts, the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond your control, that no assurance can be given that any
particular Projections will be realized and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that, if
at any time prior to the later of the Closing Date and the Syndication Date, you
become aware that any of the representations and warranties in the preceding
sentence would be incorrect in any material respect if the Information and the
Projections were being furnished, and such representations were being made, at
such time, then you will (with respect to the Company and its subsidiaries, will
use commercially reasonable efforts to) promptly supplement the Information and
the Projections such that (with respect to the Information relating to the
Company and its subsidiaries, to the best of your knowledge) such
representations and warranties are correct in all material respects under those
circumstances. In arranging and syndicating the Bank Facilities, each of the
Commitment Parties (i) will be entitled to use and rely primarily on the
Information and the Projections without responsibility for independent
verification thereof and (ii) does not assume responsibility for the accuracy or
completeness of the Information or the Projections.
5.
Fees.

As consideration for the commitments of the Initial Lenders hereunder and for
the agreement of the Joint Bookrunners to perform the services described herein,
you agree to pay (or cause to be paid) the fees set forth in the Term Sheet and
in the Amended and Restated Fee Letter dated the date hereof and delivered
herewith with respect to the Bank Facilities (the “Fee Letter”), if and to the
extent payable. Once paid, such fees shall not be refundable under any
circumstances.
6.
Conditions.

The commitments of the Initial Lenders hereunder to fund the Bank Facilities on
the Closing Date and the agreements of the Joint Bookrunners to perform the
services described

7
    
NY\5683752.5

--------------------------------------------------------------------------------



herein are subject solely to (a) the conditions set forth in the section
entitled “Conditions to All Borrowings” in Exhibit B hereto and (b) the
conditions set forth in Exhibit C hereto and, upon satisfaction (or waiver by
all Commitment Parties) of such conditions and the condition in the next
succeeding paragraph, the initial funding of the Bank Facilities shall occur.
In addition, the commitments of the Initial Lenders hereunder are subject to the
execution and delivery of (a) the Bank Facilities Documentation (to be initially
prepared by counsel to the Borrower), based on the credit agreement specified in
the Fee Letter (and in no event more restrictive to the Borrower than the terms
and conditions of the Existing Borrower Credit Agreement or the Existing Company
Credit Agreement (each as defined in Exhibit A), with (i) modifications as are
necessary to reflect the other terms set forth in this Commitment Letter and the
Fee Letter and to give due regard to the Borrower Model (as defined in Exhibit
B), the operational and strategic requirements of Holdings and its subsidiaries
(including as to the operational and strategic requirements of the Company and
its subsidiaries) in light of their industries, businesses, geographic
locations, business practices, financial accounting, proposed business plan and
the disclosure schedules to the Merger Agreement, in each case after giving pro
forma effect to the Transactions, (ii) modifications to reflect changes in law
or accounting standards since the date of such precedent and (iii) modifications
to reflect administrative and operational requirements reasonably requested by
the Administrative Agent (the provisions of such facilities being referred to
collectively as “Specified Precedent”), and (b) customary legal opinions,
customary evidence of authorization and a solvency certificate of Holdings’
chief financial officer in substantially the form of Annex I to Exhibit C
hereto.
Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letter, the Bank Facilities Documentation or
any other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the accuracy of which
shall be a condition to the availability of the Bank Facilities on the Closing
Date shall be (A) such of the representations in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that you (or
your affiliate) have the right to terminate your (or its) obligations under the
Merger Agreement or to decline to consummate the Acquisition as a result of a
breach of such representations in the Merger Agreement (to such extent, the
“Specified Merger Agreement Representations”) and (B) the Specified
Representations (as defined below) in the Bank Facilities Documentation and
(ii) the terms of the Bank Facilities Documentation shall be in a form such that
they do not impair the availability of the Bank Facilities on the Closing Date
if the conditions set forth in this Section 6, in the section entitled
“Conditions to All Borrowings” in Exhibit B hereto, and in Exhibit C hereto are
satisfied (it being understood that, to the extent any security interest in any
Collateral is not or cannot be provided and/or perfected on the Closing Date
(other than the pledge and perfection of the security interests in equity
securities of the Borrower and its material, wholly owned domestic subsidiaries
(to the extent required under the terms of Exhibit B hereto) and assets with
respect to which a lien may be perfected by the filing of a financing statement
under the Uniform Commercial Code; provided that stock certificates of the
Company’s subsidiaries will only be required to be delivered on the Closing Date
to the extent received from the Company) after your use of commercially
reasonable efforts to do so or without undue burden or expense, then the
provision and/or perfection of a security interest in such Collateral shall not

8
    
NY\5683752.5

--------------------------------------------------------------------------------



constitute a condition precedent to the availability of the Bank Facilities on
the Closing Date, but instead shall be required to be delivered after the
Closing Date pursuant to arrangements and timing to be mutually agreed by the
Administrative Agent and the Borrower acting reasonably). Those matters that are
not covered by or made clear under the provisions of this Commitment Letter, the
Term Sheet or the Fee Letter are subject to the approval and agreement of the
Joint Bookrunners and you; provided that such approvals and agreements shall be
in a manner that is consistent with the Term Sheet and customary and appropriate
for transactions of this type consistent with the “Documentation & Defined
Terms” paragraphs in Exhibit B hereto, and shall be subject to the
Conditionality Provision. For purposes hereof, “Specified Representations” means
the representations and warranties of the Borrower and Holdings and the other
Guarantors (as defined in Exhibit B) set forth in the Bank Facilities
Documentation relating to corporate or other organizational existence, power and
authority, due authorization, execution and delivery, and enforceability and no
violation of, or conflict with organizational documents of the Borrower and the
Guarantors in each case, related to the entering into and performance of the
Bank Facilities Documentation, solvency as of the Closing Date (after giving
effect to the Transactions) of Holdings and its subsidiaries on a consolidated
basis (with solvency to be defined in a manner consistent with the solvency
certificate to be delivered in the form set forth in Annex I attached to Exhibit
C hereto), Federal Reserve margin regulations, the Investment Company Act, OFAC,
FCPA and PATRIOT Act, status of the Bank Facilities as senior debt, and, subject
to the provisions of this paragraph, creation, validity and perfection of
security interests in the Collateral. This paragraph, and the provisions herein,
shall be referred to as the “Conditionality Provision.”
7.
Indemnity.

To induce the Commitment Parties to enter into this Commitment Letter and the
Fee Letter and to proceed with the documentation of the Bank Facilities, you
agree (a) to indemnify and hold harmless each Commitment Party, their respective
affiliates and the respective officers, directors, employees, agents, advisors,
controlling persons and other representatives of each of the foregoing (each, an
“Indemnified Person”), from and against any and all losses, claims, damages and
liabilities of any kind or nature and reasonable and documented or invoiced
out-of-pocket fees and expenses, joint or several, to which any such Indemnified
Person may become subject to the extent arising out of, resulting from or in
connection with any claim, litigation, investigation or proceeding resulting
from this Commitment Letter (including the Term Sheet), the Fee Letter, the
Merger Agreement, the Transactions, the Bank Facilities or any use of the
proceeds thereof (any of the foregoing, a “Proceeding”), regardless of whether
any such Indemnified Person is a party thereto, whether or not such Proceedings
are brought by you, your equity holders, affiliates, creditors, the Company or
any other third person, and to reimburse each such Indemnified Person upon
demand for any reasonable and documented or invoiced out-of-pocket legal
expenses of one firm of counsel for all such Indemnified Persons, taken as a
whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnified Persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnified Person
affected by such conflict informs you of such conflict and thereafter retains
its own counsel, of another firm of counsel for such affected Indemnified
Person) and other reasonable

9
    
NY\5683752.5

--------------------------------------------------------------------------------



and documented or invoiced out-of-pocket fees and expenses incurred in
connection with investigating or defending any of the foregoing; provided that
the foregoing indemnity will not, as to any Indemnified Person, apply to losses,
claims, damages, liabilities or related expenses to the extent that they have
resulted from (i) the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s controlled affiliates or
any of its or their respective officers, directors, employees, agents, advisors
or other representatives (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (ii) a material breach of the obligations
of such Indemnified Person or any of such Indemnified Person’s controlled
affiliates under this Commitment Letter, the Term Sheet or the Fee Letter (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (iii) any Proceeding that does not involve an act or omission by
you or any of your affiliates and that is brought by an Indemnified Person
against any other Indemnified Person (other than any claims against any
Commitment Party in its capacity or in fulfilling its role as Administrative
Agent or arranger or any similar role under the Bank Facilities) and (b) to the
extent that the Closing Date occurs, to reimburse each Commitment Party from
time to time, upon presentation of a summary statement, for all reasonable and
documented out-of-pocket expenses, syndication expenses, travel expenses and
reasonable fees, disbursements and other charges of counsel to the Commitment
Parties identified in the Term Sheet and of a single local counsel to the
Commitment Parties in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and of such other counsel
retained with your prior written consent (such consent not to be unreasonably
withheld or delayed) or retained in connection with enforcement of this
Commitment Letter or the Fee Letter, in each case incurred in connection with
the Bank Facilities and the preparation, negotiation and enforcement of this
Commitment Letter, the Fee Letter, the Bank Facilities Documentation and any
security arrangements in connection therewith (collectively, the “Expenses”).
You acknowledge that the Initial Lenders may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with the applicable Initial Lender including, without limitation,
fees paid pursuant hereto. The foregoing provisions in this paragraph shall be
superseded in each case, to the extent covered thereby, by the applicable
provisions contained in the Bank Facilities Documentation upon execution thereof
and thereafter shall have no further force and effect.
You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnified
Person.
Notwithstanding any other provision of this Commitment Letter or the Fee Letter,
(i) no Indemnified Person shall be liable for any damages arising from the use
by others of information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems, except
to the extent that such damages have resulted from the willful

10
    
NY\5683752.5

--------------------------------------------------------------------------------



misconduct, bad faith, gross negligence of, or a material breach of the
obligations under this Commitment Letter, the Term Sheet or the Fee Letter by,
such Indemnified Person or any of such Indemnified Person’s controlled
affiliates or any of its or their respective officers, directors, employees,
agents, advisors, controlling persons or other representatives (as determined by
a court of competent jurisdiction in a final and non-appealable decision) and
(ii) none of we, you, the Company or any Indemnified Person shall be liable for
any indirect, special, punitive or consequential damages in connection with this
Commitment Letter, the Fee Letter, the Transactions (including the Bank
Facilities and the use of proceeds thereunder), or with respect to any
activities related to the Bank Facilities, including the preparation of this
Commitment Letter, the Fee Letter and the Bank Facilities Documentation;
provided that nothing contained in this paragraph shall limit your indemnity and
reimbursement obligations to the extent such indirect, special, punitive or
consequential damages are included in any third party claim with respect to
which the applicable Indemnified Person is entitled to indemnification under the
first paragraph of this Section 7.
You shall not be liable for any settlement of any Proceeding effected without
your consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with your written consent or if there is a judgment by
a court of competent jurisdiction for the plaintiff in any such Proceeding, you
agree to indemnify and hold harmless each Indemnified Person from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with the other provisions of this Section
7.
It is further agreed that the Initial Lenders shall be liable in respect of
their respective commitments to the Bank Facilities, on a several, and not
joint, basis with any other Initial Lender, and no Initial Lender shall be
responsible for the commitment of any other Initial Lender.
8.
Sharing of Information, Absence of Fiduciary Relationships, Affiliate
Activities.

You acknowledge that each of the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein or otherwise.
None of the Commitment Parties or their affiliates will use confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or their other relationships with you in connection with the
performance by them or their affiliates of services for other persons, and none
of the Commitment Parties or their affiliates will furnish any such information
to other persons, except to the extent permitted below. You also acknowledge
that none of the Commitment Parties or their affiliates has any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained by them from other
persons.
As you know, certain of the Commitment Parties may be full service securities
firms engaged, either directly or through their affiliates, in various
activities, including securities trading, commodities trading, investment
management, financing and brokerage activities and financial planning and
benefits counseling for both companies and individuals. In the ordinary

11
    
NY\5683752.5

--------------------------------------------------------------------------------



course of these activities, certain of the Commitment Parties and their
respective affiliates may actively engage in commodities trading or trade the
debt and equity securities (or related derivative securities) and financial
instruments (including bank loans and other obligations) of you, the Company and
other companies which may be the subject of the arrangements contemplated by
this Commitment Letter for their own account and for the accounts of their
customers and may at any time hold long and short positions in such securities.
Certain of the Commitment Parties or their affiliates may also co-invest with,
make direct investments in, and invest or co-invest client monies in or with
funds or other investment vehicles managed by other parties, and such funds or
other investment vehicles may trade or make investments in securities of you,
the Company or other companies which may be the subject of the arrangements
contemplated by this Commitment Letter or engage in commodities trading with any
thereof.
The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Company and you. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Parties and you and the Company, your and
their respective equity holders or your and their respective affiliates. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties and their affiliates, on the one hand, and you, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Commitment Party and its applicable affiliates (as the case may be) is
acting solely as a principal and not as agents or fiduciaries of you, the
Company, your and their management, stockholders, creditors, affiliates or any
other person, (iii) the Commitment Parties and their applicable affiliates (as
the case may be) have not assumed an advisory or fiduciary responsibility or any
other obligation in favor of you or your affiliates with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Commitment Parties or any of their respective affiliates have
advised or are currently advising you or the Company on other matters) except
the obligations expressly set forth in this Commitment Letter and the Fee Letter
and (iv) you have consulted your own legal and financial advisors to the extent
you deemed appropriate. You further acknowledge and agree that neither we nor
any of our affiliates are advising you as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction and you are responsible for
making your own independent judgment with respect to the transactions
contemplated hereby and the process leading thereto. You agree that you will not
claim that the Commitment Parties or their applicable affiliates, as the case
may be, have rendered advisory services in connection with the services provided
pursuant to this Commitment Letter, or owe a fiduciary or similar duty to you or
your affiliates, in connection with such transaction or the process leading
thereto. You waive, to the fullest extent permitted by law, any claims you may
have against us or our affiliates for breach of fiduciary duty or alleged breach
of fiduciary duty arising out of this Commitment Letter and agree that we and
our affiliates shall have no liability (whether direct or indirect) to you in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of you, including your stockholders,
employees or creditors.
9.
Confidentiality.


12
    
NY\5683752.5

--------------------------------------------------------------------------------



You agree that you will not disclose the Fee Letter and the contents thereof or
this Commitment Letter, the Term Sheet, the other exhibits and attachments
hereto and the contents of each thereof to any person or entity without prior
written approval of the Joint Bookrunners (such approval not to be unreasonably
withheld, conditioned or delayed), except (a) to your officers, directors,
agents, employees, attorneys, accountants, advisors or controlling persons who
are informed of the confidential nature hereof (and, in each case, each of their
attorneys) on a confidential basis, (b) if the Commitment Parties consent in
writing to such proposed disclosure or (c) pursuant to the order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or legal process or to
the extent requested or required by governmental and/or regulatory authorities,
in each case based on the reasonable advice of your legal counsel (in which case
you agree, to the extent practicable and not prohibited by applicable law, to
inform us promptly thereof prior to disclosure); provided that (i) you may
disclose this Commitment Letter (but not the Fee Letter, the disclosure of which
is governed by clause (vi) below) and the contents hereof to the Company, its
subsidiaries and their respective officers, directors, agents, employees,
attorneys, accountants, advisors or controlling persons (and each of their
attorneys) on a confidential and need to know basis, (ii) you may disclose the
Commitment Letter and its contents (but not the Fee Letter) in any syndication
or other marketing materials in connection with the Bank Facilities or in
connection with any public release or filing relating to the Transactions,
(iii) you may disclose the Commitment Letter, Term Sheet and other exhibits and
annexes to the Commitment Letter, and the contents thereof (but not the Fee
Letter), to rating agencies in connection with obtaining ratings for the
Borrower and the Bank Facilities, (iv) you may disclose the aggregate fee
amounts contained in the Fee Letter as part of the Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Transactions to the extent customary or required in
offering and marketing materials for the Bank Facilities or in any public
release or filing relating to the Transactions, (v) you may disclose this
Commitment Letter and its contents (but not the Fee Letter) to the extent that
such information becomes publicly available other than by reason of improper
disclosure by you in violation of any confidentiality obligations hereunder, and
(vi) to the extent portions thereof have been redacted in a manner to be
reasonably agreed by us (including the portions thereof addressing fees payable
to the Commitment Parties and/or the Lenders, economic flex terms and other
economic terms), you may disclose the Fee Letter and the contents thereof to the
Company, its subsidiaries and their respective officers, directors, agents,
employees, attorneys, accountants, advisors or controlling persons (and each of
their attorneys) on a confidential basis.
The Commitment Parties and their affiliates will use all non-public information
provided to them or such affiliates by or on behalf of you hereunder or in
connection with the Acquisition and the related Transactions solely for the
purpose of providing the services which are the subject of this Commitment
Letter or other services to you and shall treat confidentially all such
information and shall not publish, disclose or otherwise divulge, such
information; provided that nothing herein shall prevent the Commitment Parties
and their affiliates from disclosing any such information (a) pursuant to the
order of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process based on the advice of counsel (in which case the
Commitment Parties agree (except with respect to any audit or examination
conducted by bank accountants or any

13
    
NY\5683752.5

--------------------------------------------------------------------------------



governmental bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, to
inform you promptly thereof prior to disclosure), (b) upon the request or demand
of any regulatory authority having jurisdiction over the Commitment Parties or
any of their respective affiliates (in which case the Commitment Parties agree,
to the extent practicable and not prohibited by applicable law, to inform you
promptly thereof prior to disclosure (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority)), (c) to the extent
that such information becomes publicly available other than by reason of
improper disclosure by the Commitment Parties or any of their affiliates or any
related parties thereto in violation of any confidentiality obligations owing to
you, the Company or any of your or their respective affiliates (including those
set forth in this paragraph), (d) to the extent that such information is
received by the Commitment Parties from a third party that is not, to the
Commitment Parties’ knowledge, subject to contractual or fiduciary
confidentiality obligations owing to you, the Company or any of your or their
respective affiliates or related parties, (e) to the extent that such
information is independently developed by the Commitment Parties, (f) to the
Commitment Parties’ affiliates and to their respective employees, legal counsel,
independent auditors, professionals and other experts or agents who need to know
such information in connection with the Transactions and who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential, (g) to potential or
prospective Lenders, participants or assignees and to any direct or indirect
contractual counterparty to any swap or derivative transaction relating to the
Borrower or any of its subsidiaries, subject to the proviso below, (h) for
purposes of establishing a “due diligence” defense, (i) to ratings agencies, in
connection with obtaining the ratings described in Section 3 hereof, in
consultation and coordination with you or (j) to the extent you shall have
consented to such disclosure in writing; provided that (x) the disclosure of any
such information to any Lenders or prospective Lenders or participants or
prospective participants or direct or indirect contractual counterparty to any
swap or derivative transaction referred to above shall be made subject to the
acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant or direct or indirect contractual
counterparty to any swap or derivative transaction that such information is
being disseminated on a confidential basis (on substantially the terms set forth
in this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party, including, without limitation, as agreed in any Information
Materials or other marketing materials) in accordance with the standard
syndication processes of such Commitment Party or customary market standards for
dissemination of such type of information, which shall in any event require
“click through” or other affirmative actions on the part of the recipient to
access such information and (y) no such disclosure shall be made by such
Commitment Party to any Disqualified Lender. The Commitment Parties’ and their
affiliates’, if any, obligations under this paragraph shall terminate
automatically and be superseded by the confidentiality provisions in the Bank
Facilities Documentation upon the initial funding thereunder. Notwithstanding
anything to the contrary, this paragraph shall automatically terminate on the
second anniversary of January 30, 2013.
10.
Miscellaneous.


14
    
NY\5683752.5

--------------------------------------------------------------------------------



This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto (other than in connection with the syndication of the Bank
Facilities as contemplated hereunder (but subject to the limitations set forth
in this Commitment Letter)), in each case, without the prior written consent of
each other party hereto (such consent not to be unreasonably withheld or
delayed) (and any attempted assignment without such consent shall be null and
void); provided that each Commitment Party may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates (it being
understood that such Commitment Party will not be relieved of its commitment to
fund the Bank Facilities on the Closing Date in accordance with the terms
hereof). This Commitment Letter and the commitments hereunder are, and are
intended to be, solely for the benefit of the parties hereto (and Indemnified
Persons) and do not, and are not intended to, confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto (and
Indemnified Persons to the extent expressly set forth herein). Subject to the
limitations set forth in Section 3 above, the Commitment Parties reserve the
right to employ the services of their affiliates or branches in providing
services contemplated hereby and to allocate, in whole or in part, to their
affiliates or branches certain fees payable to the Commitment Parties in such
manner as the Commitment Parties and their affiliates or branches may agree in
their sole discretion and, to the extent so employed, such affiliates and
branches shall be entitled to the benefits and protections afforded to, and
subject to the provisions governing the conduct of the Commitment Parties
hereunder. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
Commitment Parties and you. This Commitment Letter may be executed in any number
of counterparts, each of which shall be deemed an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Commitment Letter by facsimile
transmission or other electronic transmission (e.g., a “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter (including the exhibits hereto), together with the Fee Letter, (i) are
the only agreements that have been entered into among the parties hereto with
respect to the Bank Facilities and (ii) supersede all prior understandings,
whether written or oral, among us with respect to the Bank Facilities and sets
forth the entire understanding of the parties hereto with respect thereto. THIS
COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK; provided, however, that (a) the
interpretation of the definition of “Company Material Adverse Effect” (as
defined in Exhibit C) (and whether or not a Company Material Adverse Effect has
occurred), (b) the accuracy of any Specified Merger Agreement Representations
and whether as a result of any inaccuracy thereof you or your affiliates have
the right (without regard to any notice requirement) to terminate your
obligations (or to refuse to consummate the Acquisition) under the Merger
Agreement and (c) whether the Acquisition has been consummated in accordance
with the terms of the Merger Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Bank Facilities
Documentation by the parties hereto in a

15
    
NY\5683752.5

--------------------------------------------------------------------------------



manner consistent with this Commitment Letter, it being acknowledged and agreed
that the commitment provided hereunder is subject to conditions precedent as
provided herein, subject to the Conditionality Provision.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court, (b) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby in any New York State court or in any such Federal court,
(c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto agrees that service of process, summons, notice or document by registered
mail addressed to you or us at the addresses set forth above shall be effective
service of process for any suit, action or proceeding brought in any such court.
We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), each of us and each of the Lenders may be required to obtain, verify and
record information that identifies the Borrower and the Guarantors, which
information may include their names, addresses, tax identification numbers and
other information that will allow each of us and the Lenders to identify the
Borrower and the Guarantors in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act and is effective
for each of us and the Lenders.
The indemnification, compensation (if applicable), reimbursement (if
applicable), jurisdiction, governing law, venue, waiver of jury trial,
syndication (if applicable), absence of fiduciary relationships and
confidentiality provisions contained herein and in the Fee Letter shall remain
in full force and effect regardless of whether Bank Facilities Documentation
shall be executed and delivered and notwithstanding the termination or
expiration of this Commitment Letter or the Initial Lenders’ commitments
hereunder; provided that your obligations under this Commitment Letter (other
than your obligations with respect to (a) assistance to be provided in
connection with the syndication thereof (including supplementing and/or
correcting Information

16
    
NY\5683752.5

--------------------------------------------------------------------------------



and Projections) prior to the Syndication Date and (b) confidentiality of the
Fee Letter and the contents thereof) shall automatically terminate and be
superseded by the applicable provisions of the Bank Facilities Documentation to
the extent covered thereby upon the initial funding thereunder, and you shall
automatically be released from all liability in connection therewith at such
time. You may terminate this Commitment Letter and/or, on a pro rata basis, the
Initial Lenders’ commitments with respect to the Bank Facilities (or portion
thereof pro rata across the Bank Facilities) hereunder at any time subject to
the provisions of the preceding sentence.
Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.
This Commitment Letter amends and restates in its entirety the Commitment
Letter, dated as of January 30, 2013, by and among you and the Commitment
Parties party thereto.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to Bank of America on behalf of the Commitment Parties, executed
counterparts hereof and of the Fee Letter not later than 11:59 p.m., New York
City time, on February 19, 2013. The Initial Lenders’ commitments and the
obligations of the Joint Bookrunners hereunder will expire at such time in the
event that Bank of America has not received such executed counterparts in
accordance with the immediately preceding sentence. If you do so execute and
deliver to us this Commitment Letter and the Fee Letter, we agree to hold our
commitment available for you until the earliest of (i) the consummation of the
Acquisition with or without the funding of the Bank Facilities, (ii) the date
that is one year from January 30, 2013 and (iii) the termination of the Merger
Agreement (such earliest time, the “Expiration Date”). Upon the occurrence of
any of the events referred to in the preceding sentence, this Commitment Letter
and the commitments of each of the Commitment Parties hereunder and the
agreement of the Joint Bookrunners to provide the services described herein
shall automatically terminate unless the Commitment Parties shall, in their
discretion, agree to an extension in writing.
[Remainder of this page intentionally left blank]



17
    
NY\5683752.5

--------------------------------------------------------------------------------



We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.
Very truly yours,


BANK OF AMERICA, N.A.






By:
/s/ Dan Kelly    
Name: Dan Kelly
Title: Managing Director

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED


By:
/s/ Dan Kelly    
Name: Dan Kelly
Title: Managing Director


[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------













CREDIT SUISSE SECURITIES (USA) LLC,






By:
/s/ Brett M. Donelan    
Name: Brett M. Donelan
Title: Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH



By:
/s/ Robert Hetu    
Name: Robert Hetu
Title: Managing Director





By:
/s/ Kevin Buddhdew    
Name: Kevin Buddhdew
Title: Vice President






[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------
















[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------







UBS AG, STAMFORD BRANCH


By:
/s/ Brendan Dillon    
Name: Brendan Dillon
Title: Managing Director





By:
/s/ Michael Lowton    
Name: Michael Lowton
Title: Leveraged Capital Markets Executive Director



UBS SECURITIES LLC


By:
/s/ Brendan Dillon    
Name: Brendan Dillon
Title: Managing Director





By:
/s/ Michael Lowton    
Name: Michael Lowton
Title: Leveraged Capital Markets Executive Director






[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.






By:
/s/ Brendan M. Poe    
Name: Brendan M. Poe
Title: Executive Director

J.P. MORGAN SECURITIES LLC


By:
/s/ Gregory R. Maxon    
Name: Gregory R. Maxon
Title: Vice President




[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------





THE ROYAL BANK OF SCOTLAND PLC






By:
/s/ Alex Daj    
Name: Alex Daj
Title: Director

RBS SECURITIES INC.


By:
/s/ John Dwech    
Name: John Dwech
Title: Managing Director


[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH






By:
/s/ Stefan Parsch    
Name: Stefan Parsch
Title: Director



By:
/s/ David J. Bell    
Name: David J. Bell
Title: Managing Director

DEUTSCHE BANK SECURITIES INC.


By:
[Illegible]    
Name: [Illegible]
Title: Managing Director



By:
[Illegible]    
Name: [Illegible]
Title: Director


[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA


By:
/s/ Charles D. Johnston    
Name: Charles D. Johnston
Title: Authorized Signatory






[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION


By:
/s/ Joe Sheehan    
Name: Joe Sheehan
Title: Managing Director

HSBC SECURITIES (USA) INC.




By:
/s/ Joe Sheehan    
Name:
Title: Managing Director


[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------





Accepted and agreed to as of
the date first above written:
SCIENTIFIC GAMES CORPORATION


By:    /s/ Jeff Lipkin                
    Name: Jeff Lipkin
    Title: SVP & CFO


SCIENTIFIC GAMES INTERNATIONAL, INC.


By:    /s/ Jeff Lipkin                    
    Title: SVP & CFO





[Signature Page to Amended and Restated Commitment Letter]




 

--------------------------------------------------------------------------------



Annex I


Commitments


Initial Lender
Revolving Facility Commitment
Term Facility Commitment
Bank of America
$75,000,000.00
$690,000,000.00
CS
$65,000,000.00
$575,000,000.00
UBS
$35,000,000.00
$345,000,000.00
JPMCB
$30,000,000.00
$0.00
RBS
$35,000,000.00
$266,000,000.00
DBNY
$20,000,000.00
$152,000,000.00
GS Bank
$20,000,000.00
$152,000,000.00
HSBC Bank
$20,000,000.00
$120,000,000.00
Total
$300,000,000.00
$2,300,000,000.00




Annex I
        


NY\5683752.5

--------------------------------------------------------------------------------



EXHIBIT A
Project Wisconsin
Transaction Description


Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter.
Holdings and the Borrower intend to consummate the Acquisition pursuant to the
Merger Agreement (as defined below).
In connection with the foregoing, it is intended that:
(a)    Pursuant to the agreement and plan of merger (together with all exhibits
and schedules thereto, collectively, the “Merger Agreement”) entered into with
WMS Industries, Inc. on January 30, 2013, Holdings and the Borrower will
consummate the Acquisition and, if applicable, the other transactions described
therein or related thereto.
(b)    The Borrower will obtain $2,600 million in senior secured first-lien loan
facilities described in Exhibit B to the Commitment Letter (the “Bank
Facilities”) consisting of a $300 million revolving credit facility and a $2,300
million term loan facility.
(c)    All existing third party indebtedness for borrowed money under (i) the
Second Amended and Restated Credit Agreement, dated as August 25, 2011, among
the Borrower, Holdings, JPMorgan Chase Bank, N.A., as administrative agent, and
the other agents and lenders party thereto (the “Existing Borrower Credit
Agreement”), and (ii) the Second Amended and Restated Credit Agreement, dated as
of October 18, 2011, among the Company, JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents and lenders party thereto (the
“Existing Company Credit Agreement”) will be refinanced or repaid in full and
arrangements for the concurrent release of all related liens shall be made (the
“Refinancing”), and after giving effect to the Refinancing and the other
Transactions, Holdings and its subsidiaries shall have no outstanding
indebtedness for borrowed money (other than, (i) ordinary course capital leases,
purchase money indebtedness, equipment financings and other ordinary short term
working capital facilities, (ii) indebtedness permitted to be incurred prior to
the Closing Date under the Merger Agreement, (iii) the Borrower’s 6.250% senior
subordinated notes due 2020 (the “2020 Notes”), (iv) Holdings’ 8.125% senior
subordinated notes due 2018 (the “2018 Notes”), (v) the Borrower’s 9.250% senior
subordinated notes due 2019 (the “2019

A-1
        




NY\5683752.5

--------------------------------------------------------------------------------



Notes”), (vi) existing indebtedness with a Chinese bank of up to $18,000,000,
(vii) indebtedness under the Bank Facilities and (viii) certain other
indebtedness that the Lead Arrangers and the Borrower reasonably agree may
remain outstanding after the Closing Date).
(d)    The proceeds of the Bank Facilities (to the extent borrowed on the
Closing Date) will be applied (i) to pay the purchase price in connection with
the Acquisition, (ii) to pay the fees, costs and expenses incurred in connection
with the Transactions (such fees and expenses, the “Transaction Costs”) and
(iii) to the Refinancing (the amounts set forth in clauses (i) through (iii)
above, collectively, the “Acquisition Costs”). Any excess proceeds from the Bank
Facilities borrowed on the Closing Date shall be available to the Borrower and
its subsidiaries for general corporate purposes.
The transactions described above (including the payment of Transaction Costs)
are collectively referred to herein as the “Transactions”.





A-2
        




NY\5683752.5

--------------------------------------------------------------------------------

 

EXHIBIT B
Project Wisconsin
Bank Facilities
Summary of Principal Terms and Conditions
Borrower:    Scientific Games International, Inc. (the “Borrower”), a
wholly-owned subsidiary of Holdings. Immediately after giving effect to the
Acquisition, Holdings shall continue to own, directly or indirectly, all of the
equity interests in the Borrower.
Transaction:    As set forth in Exhibit A to the Commitment Letter.
Administrative Agent and
Collateral Agent:    Bank of America will act as sole administrative agent and
sole collateral agent for a syndicate of banks, financial institutions and other
entities (excluding any Disqualified Lender and, with respect to the Revolving
Facility, subject to the reasonable approval of the Borrower) (together with the
Initial Lenders, the “Lenders”), and will perform the duties customarily
associated with such roles.
Joint Lead Arrangers and
Joint Bookrunners:    Merrill Lynch, CS Securities and UBSS will act as joint
lead arrangers, and Merrill Lynch, CS Securities, UBSS, J.P. Morgan, RBS
Securities, DBSI, GS Bank and HSBC Securities will act as joint bookrunners, in
each case, for the Bank Facilities and each will perform the duties customarily
associated with such roles.
Syndication Agent:    CS Securities and UBSS will act as syndication agents for
the Bank Facilities.
Documentation Agent:    JPMCB, RBS, DBNY, GS Bank and HSBC Bank will act as
co-documentation agents for the Bank Facilities.

B-1
        


NY\5683752.5

--------------------------------------------------------------------------------

 

Bank Facilities:    (A)    A senior secured first-lien term loan facility (the
“Term Facility”) in an aggregate principal amount of $2,300 million (the loans
thereunder, the “Term Loans”).
(B)    A senior secured first-lien revolving credit facility (the “Revolving
Facility”) in an aggregate principal amount of $300 million. Lenders with
commitments under the Revolving Facility are collectively referred to as
“Revolving Lenders” and the loans thereunder, together with (unless the context
otherwise requires) the swingline borrowings referred to below, are collectively
referred to as “Revolving Loans.” The Revolving Facility will be available, on
terms to be agreed, to be drawn in U.S. dollars, euros, pounds sterling and
other foreign currencies to be agreed.
Swingline Loans:    In connection with the Revolving Facility, Bank of America
(in such capacity, the “Swingline Lender”) will make available to the Borrower a
swingline facility under which the Borrower may make short-term borrowings upon
same-day notice (in minimum amounts to be mutually agreed upon and integral
multiples to be agreed upon) of up to an amount to be agreed. Except for
purposes of calculating the commitment fee described in Annex I hereto, any such
swingline borrowings will reduce availability under the Revolving Facility on a
dollar-for-dollar basis.
Upon notice from the Swingline Lender, the Revolving Lenders will be
unconditionally obligated to purchase participations in any swingline loan pro
rata based upon their commitments under the Revolving Facility.
If any Revolving Lender becomes a Defaulting Lender (as defined below), then the
swingline exposure of such defaulting Revolving Lender will automatically be
reallocated among the non-defaulting Revolving Lenders pro rata in accordance
with their commitments under the

B-2
        


NY\5683752.5

--------------------------------------------------------------------------------

 

Revolving Facility up to an amount such that the revolving credit exposure of
such non-defaulting Revolving Lender does not exceed its commitments. In the
event such reallocation does not fully cover the exposure of such defaulting
Revolving Lender, the Swingline Lender may require the Borrower to repay such
“uncovered” exposure in respect of the swingline loans and will have no
obligation to make new swingline loans to the extent such swingline loans would
exceed the commitments of non-defaulting Revolving Lenders.
Incremental Facilities:     The Bank Facilities Documentation (as defined below)
will permit the Borrower to add one or more incremental term loan facilities to
the Bank Facilities (each, an “Incremental Term Facility”) and/or increase
commitments under the Revolving Facility (any such increase, an “Incremental
Revolving Increase”; the Incremental Term Facilities and the Incremental
Revolving Increases are collectively referred to as “Incremental Facilities”) in
an aggregate principal amount for all such increases and incremental facilities
not to exceed the sum of (x) $350 million and (y) an unlimited amount, so long
as on a pro forma basis after giving effect to the incurrence of any such
Incremental Facility (and after giving effect to any acquisition consummated
concurrently therewith and all other appropriate pro forma adjustment events and
calculated as if any Incremental Revolving Increase were fully drawn on the
effective date thereof), the First Lien Leverage Ratio (as defined in
Documentation & Defined Terms) is equal to or less than 3.00:1.00 (it being
understood that the Bank Facilities Documentation shall provide that any use of
Incremental Facilities shall be deemed to use the ratio-based basket in clause
(y) above to the extent complied with prior to any use of the basket in clause
(x) above); provided that solely for the purpose of calculating the First Lien
Leverage Ratio to determine the availability under the Incremental Facilities,
(a) any such Incremental Facilities and/or Incremental Notes (as defined below)
that are

B-3
        


NY\5683752.5

--------------------------------------------------------------------------------

 

unsecured or secured on a junior basis shall nevertheless be deemed to be
secured on a pari passu basis to the Bank Facilities and (b) any cash proceeds
from an Incremental Facility being incurred at such test date in calculating
such First Lien Leverage Ratio shall be excluded; provided further that (i) no
existing Lender will be required to participate in any such Incremental Facility
without its consent, (ii) no event of default under the Bank Facilities would
exist after giving effect thereto (provided, that with respect to any
Incremental Facilities requested with respect to any acquisition or other
investment permitted under the Bank Facilities Documentation, the inaccuracy of
representations and warranties shall not constitute an event of default (other
than with respect to Specified Representations (conformed as necessary for such
acquisition or investment)), if the inaccuracy of such representations and
warranties is waived by the majority of the Lenders under such Incremental
Facility), (iii) the maturity date of any such Incremental Term Facility shall
be no earlier than the latest maturity date of the then outstanding Term
Facility and the weighted average life of such Incremental Term Facility shall
be not shorter than the then longest remaining weighted average life of the then
outstanding Term Facility, (iv) in the case of an Incremental Revolving
Increase, the maturity date of such Incremental Revolving Increase shall be the
same as the maturity date of the Revolving Facility, such Incremental Revolving
Increase shall require no scheduled amortization or mandatory commitment
reduction prior to the final maturity of the Revolving Facility and the
Incremental Revolving Increase shall be on the same terms (other than upfront
fees payable in connection therewith) and pursuant to the exact same
documentation applicable to the Revolving Facility, (v) the Incremental
Facilities will have the same guarantees as, and be secured on a pari passu
basis by the same collateral securing, the Bank Facilities, (vi) the interest
rate margins and original issue discount or upfront fees (if any), interest rate
floors (if any) and (subject to clause (iii)) amortization schedule applicable
to

B-4
        


NY\5683752.5

--------------------------------------------------------------------------------

 

any Incremental Term Facility shall be determined by the Borrower and the
lenders thereunder; provided that if the "yield" (to be defined to include
upfront fees and original issue discount on customary terms and any interest
rate floor but excluding customary arrangement fees and commitment fees paid to
the arrangers) of any Incremental Term Facility exceeds the yield on the
applicable Term Facility by more than 50 basis points, the applicable margins
for such applicable Term Facility shall be increased to the extent necessary so
that the yield on such applicable Term Facility is 50 basis points less than the
yield on the Incremental Term Facility; provided that, if the Adjusted LIBOR
rate (as defined in Annex I hereto) in respect of such Incremental Term Facility
includes a floor greater than the floor applicable to the analogous existing
Term Facility, such increased amount shall be equated to interest rate for
purposes of determining the applicable interest rate under such Incremental Term
Facility; provided that this clause (vi) shall not be applicable to any
Incremental Term Facility which is incurred more than 18 months after the
Closing Date; and (vii) any Incremental Term Facility shall be on terms and
pursuant to documentation to be determined; provided further that to the extent
such terms and documentation are not consistent with the Term Facility or the
Revolving Facility, as the case may be (except to the extent permitted above),
they shall be reasonably satisfactory to the Administrative Agent. The Bank
Facilities Documentation will not include any financial test with respect to the
Incremental Facilities (other than as expressly set forth above).
The Borrower may seek commitments in respect of the Incremental Facilities from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other institutional lenders or investors (other than Disqualified Lenders)
who will become Lenders in connection therewith (“Additional Lenders”); provided
that the Administrative Agent shall have consent rights (not

B-5
        


NY\5683752.5

--------------------------------------------------------------------------------

 

to be unreasonably withheld or delayed) with respect to such Additional Lender,
if such consent would be required under the heading “Assignments and
Participations” in this Term Sheet for an assignment of loans or commitments, as
applicable, to such Additional Lender; provided further that solely with respect
to any Incremental Revolving Increase, the Swingline Lender and Issuing Banks
(as defined below) shall have consent rights (not to be unreasonably withheld or
delayed) with respect to such Additional Lender, if such consent would be
required under the heading “Assignments and Participations” in this Term Sheet
for an assignment of revolving loans or commitments, as applicable, to such
Additional Lender.
The Bank Facilities will permit the Borrower to utilize availability under the
Incremental Facilities to issue notes that are (at the option of the Borrower)
unsecured or secured by the Collateral on a pari passu or junior basis
(“Incremental Notes”); provided that such notes (i) do not mature prior to the
date that is 91 days after the latest final stated maturity of, or have a
shorter weighted average life than the longest remaining weighted average life
of the then outstanding Term Facility, (ii) have covenants and defaults no more
restrictive (excluding pricing and optional prepayment or redemption terms),
when taken as a whole, than those under the Term Facility (except for covenants
or other provisions applicable only to periods after the latest final maturity
date of the Term Facility), (iii) do not require mandatory prepayments to be
made except to the extent required to be applied first pro rata to the Term
Facility and any first lien secured Incremental Notes, (iv) to the extent
secured, shall not be secured by any lien on any asset of any Borrower or any
Guarantor (as defined below) that does not also secure the existing Term
Facility, or be guaranteed by any person other than the Guarantors, and (v) to
the extent secured, shall be subject to intercreditor terms in a form to be
agreed to by the Borrower and the Administrative Agent and attached as an
exhibit to the Bank Facilities Documentation.

B-6
        


NY\5683752.5

--------------------------------------------------------------------------------

 

Refinancing Facilities:    The Bank Facilities Documentation will permit the
Borrower to refinance loans under the Term Facility or commitments under the
Revolving Facility from time to time, in whole or part, with one or more new
term loan facilities (each, a “Refinancing Term Facility”) or new revolving
credit facilities (each, a “Refinancing Revolving Facility”; the Refinancing
Term Facilities and the Refinancing Revolving Facilities are collectively
referred to as “Refinancing Facilities”), respectively, under the Bank
Facilities Documentation with the consent of the Borrower, the Administrative
Agent (not to be unreasonably withheld, delayed or conditioned) and the
institutions providing such Refinancing Term Facility or Refinancing Revolving
Facility or, in the case of loans under the Term Facility, with one or more
additional series of senior unsecured notes or loans or senior secured notes or
loans that will be secured by the Collateral on a pari passu basis with the Bank
Facilities or second lien secured notes or loans, which will be subject to
customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent (any such notes or loans, “Refinancing Notes”); provided
that (i) (A) with respect to Refinancing Notes, such Refinancing Notes do not
mature, or have a weighted average life to maturity, earlier than 91 days after
the final maturity, or the weighted average life, of the loans under the Term
Facility being refinanced, and (B) with respect to any Refinancing Term
Facility, such Refinancing Term Facility does not mature, or have a weighted
average life to maturity, earlier than the final maturity, or the weighted
average life, of the loans under the Term Facility being refinanced, (ii) any
Refinancing Notes are not subject to any amortization prior to final maturity
and are not subject to mandatory redemption or prepayment (except customary
asset sales or change of control provisions), except to the extent required to
be applied first pro rata to the Term Facility and any first lien secured
Refinancing Notes, (iii) any Refinancing Revolving Facility does not mature
prior to the maturity date of the revolving commitments being refinanced,

B-7
        


NY\5683752.5

--------------------------------------------------------------------------------

 

(iv) the other terms and conditions of such Refinancing Term Facility,
Refinancing Revolving Facility or Refinancing Notes (excluding pricing and
optional prepayment or redemption terms) are substantially identical to, or
(when taken as a whole) less favorable to the investors providing such
Refinancing Term Facility, Refinancing Revolving Facility or Refinancing Notes,
as applicable, than, those applicable to the Term Facility or revolving
commitments being refinanced (except for covenants or other provisions
applicable only to periods after the latest final maturity date of the Term
Facility and revolving credit commitments existing at the time of such
refinancing) and (v) the proceeds of such Refinancing Facilities shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding loans (and, in the case of the Revolving Facility, pro
rata commitment reductions) under the applicable Bank Facility being so
refinanced.
Purpose:    (A)    The proceeds of the borrowings under the Term Facility (and
the Revolving Facility, subject to a cap as set forth below under Availability)
on the Closing Date shall be used to pay the Acquisition Costs.
(B)    The letters of credit and proceeds of Revolving Loans (except as set
forth above and below) will be used by the Borrower and its subsidiaries for
working capital and other general corporate purposes, including the financing of
permitted acquisitions and other permitted investments.
Availability:    (A)    The Term Facility will be available in a single drawing
on the Closing Date. Amounts borrowed under the Term Facility that are repaid or
prepaid may not be reborrowed.
(B)    The Revolving Facility (exclusive of letter of credit usage) will be made
available on and

B-8
        


NY\5683752.5

--------------------------------------------------------------------------------

 

after the Closing Date, including to finance Acquisition Costs on the Closing
Date (provided that on the Closing Date, the Revolving Facility will only be
available to finance (i) the Refinancing of revolving loans, (ii) purchase price
or working capital adjustments up to an amount to be agreed, and (iii)
additional upfront fees, original issue discount or ticking fees imposed under
the “market flex” provisions of the Fee Letter). Additionally, letters of credit
may be issued on the Closing Date in order to, among other things, backstop or
replace letters of credit outstanding on the Closing Date (including by
“grandfathering” such existing letters of credit in the Revolving Facility)
under facilities no longer available to the Borrower, the Company or their
respective subsidiaries as of the Closing Date. Otherwise, letters of credit and
Revolving Loans will be available at any time prior to the final maturity of the
Revolving Facility, in minimum principal amounts to be agreed upon. Amounts
repaid under the Revolving Facility may be reborrowed.
Interest Rates and Fees:    As set forth on Annex I hereto.
Default Rate:    With respect to overdue principal, the applicable interest rate
plus 2.00% per annum, and with respect to any other overdue amount (including
overdue interest), the interest rate applicable to ABR loans (as defined in
Annex I hereto) plus 2.00% per annum and in each case, shall be payable on
demand.
Letters of Credit:    An aggregate amount to be agreed of the Revolving Facility
will be available to the Borrower for the purpose of issuing letters of credit.
Letters of credit under the Revolving Facility will be issued by Bank of America
and/or other Lenders reasonably acceptable to the Borrower and the
Administrative Agent (such consent not to be unreasonably withheld) who agree to
issue letters of

B-9
        


NY\5683752.5

--------------------------------------------------------------------------------

 

credit (each an “Issuing Bank”). Each letter of credit shall expire not later
than the earlier of (a) 12 months after its date of issuance or such longer
period as may be agreed by the applicable Issuing Bank and (b) the third
business day prior to the final maturity of the Revolving Facility; provided
that any letter of credit may provide for renewal thereof for additional periods
of up to 12 months or such longer period as may be agreed by the applicable
Issuing Bank (which in no event shall extend beyond the date referred to in
clause (b) above, except to the extent cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the relevant Issuing Bank).
The face amount of any outstanding letter of credit (and, without duplication,
any unpaid drawing in respect thereof) will reduce availability under the
Revolving Facility on a dollar-for-dollar basis.
Drawings under any letter of credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of loans under the Revolving Facility)
within one business day after notice of such drawing is received by the Borrower
from the relevant Issuing Bank. The Revolving Lenders will be irrevocably and
unconditionally obligated during the term of the Revolving Facility to acquire
participations in each letter of credit, pro rata in accordance with their
commitments under the Revolving Facility, and to fund such participations in the
event the Borrower does not reimburse an Issuing Bank for drawings made at any
time on or prior to the final maturity of the Revolving Facility.
If any Revolving Lender becomes a Defaulting Lender, then the letter of credit
exposure of such defaulting Revolving Lender will automatically be reallocated
among the non-defaulting Revolving Lenders pro rata in accordance with their
commitments under the Revolving Facility up to an amount such that the revolving
credit exposure of such non-defaulting Revolving Lender does not exceed its
commitments. In the event that such reallocation does not fully cover the
exposure of such

B-10
        


NY\5683752.5

--------------------------------------------------------------------------------

 

defaulting Revolving Lender, the applicable Issuing Bank may require the
Borrower to cash collateralize such “uncovered” exposure in respect of each
outstanding letter of credit and will have no obligation to issue new letters of
credit, or to extend, renew or amend existing letters of credit to the extent
letter of credit exposure would exceed the commitments of the non-defaulting
Revolving Lenders, unless such “uncovered” exposure is cash collateralized to
such Issuing Bank’s reasonable satisfaction.
Final Maturity and
Amortization:    (A)    Term Facility
Subject to the Maturity Acceleration (as defined below), the Term Facility will
mature on the date that is 7 years after the Closing Date and will amortize in
equal quarterly installments, commencing with the last day of the first full
fiscal quarter ending after the Closing Date, in aggregate annual amounts equal
to 1% of the original principal amount of the Term Facility, with the balance
payable on the seventh anniversary of the Closing Date; provided that the Bank
Facilities Documentation shall provide the right for individual Lenders under
the Term Facility to agree to extend the maturity date of all or a portion of
the outstanding Term Loans (which may include, among other things, an increase
in the interest rate payable with respect to such extended Term Loans, with such
extension not subject to any financial test or “most favored nation” pricing
provision) upon the request of the Borrower and without the consent of any other
Lender; it being understood that each Lender under the applicable tranche or
tranches that are being extended shall have the opportunity to participate in
such extension on the same terms and conditions as each other Lender in such
tranche or tranches; provided, further that it is understood that no existing
Lender will have any obligation to commit to any such extension.
Notwithstanding the foregoing, the Term Facility will mature on the date that is
91 days prior to the maturity

B-11
        


NY\5683752.5

--------------------------------------------------------------------------------

 

of (a) the 2018 Notes, if on that date, any 2018 Notes remain outstanding, (b)
the 2019 Notes, if on that date, any 2019 Notes remain outstanding, or (c) the
2020 Notes, if on that date, any 2020 Notes remain outstanding (any such event
specified in clauses (a), (b) or (c), a “Maturity Acceleration”); provided that
the Maturity Acceleration shall not apply in the event that, on the applicable
date that such Maturity Acceleration would otherwise occur, Holdings and its
restricted subsidiaries have liquidity at least equal to the sum of (I) the
outstanding principal amount of the notes next maturing (and triggering such
Maturity Acceleration), plus (II) $50,000,000.
(B)    Revolving Facility
Subject to the Maturity Acceleration, the Revolving Facility will mature, and
lending commitments thereunder will terminate, on the date that is 5 years after
the Closing Date; provided that the Bank Facilities Documentation shall provide
the right of individual Revolving Lenders to agree to extend the maturity of all
or a portion of their Revolving Facility commitments (which may include, among
other things, an increase in the interest rate payable with respect to such
extended Revolving Facility commitments) upon the request of the Borrower and
without the consent of any other Lender; it being understood that each Lender
under the applicable tranche or tranches that are being extended shall have the
opportunity to participate in such extension on the same terms and conditions as
each other Lender in such tranche or tranches; provided, further that it is
understood that no existing Lender will have any obligation to commit to any
such extension.
Guarantees:    All obligations of the Borrower (the “Borrower Bank Obligations”)
under the Bank Facilities and, at the option of the Borrower, under any interest
rate protection or other swap or hedging arrangements or cash management
arrangements entered into with a Lender, the Administrative Agent or any
affiliate of a Lender or the Administrative Agent as of the Closing Date (or who

B-12
        


NY\5683752.5

--------------------------------------------------------------------------------

 

becomes a Lender or an affiliate thereof within 30 days of the Closing Date) or
at the time of entering into of such arrangements and designated by the Borrower
as “Hedging/Cash Management Obligations” (“Hedging /Cash Management
Arrangements”) will be unconditionally guaranteed jointly and severally on a
senior secured first-lien basis (the “Bank Guarantees”) by Holdings and each
existing and subsequently acquired or organized direct or indirect wholly owned
restricted subsidiary of the Borrower (including the Company and its applicable
subsidiaries, subject to the limitations noted herein) formed under the laws of
the United States or any state thereof or the District of Columbia (the
“Guarantors”); provided that Guarantors shall not include, (a) unrestricted
subsidiaries, (b) immaterial subsidiaries (to be defined in a mutually
acceptable manner as to individual and aggregate revenues or assets excluded),
(c) any subsidiary that is prohibited or restricted by applicable law, rule or
regulation or by any contractual obligation existing on the Closing Date or at
the time of acquisition thereof after the Closing Date, in each case, from
guaranteeing the Bank Facilities or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a Bank
Guarantee unless such consent, approval, license or authorization has been
received or which would result in a material adverse tax consequence to the
Borrower or one of its subsidiaries (including as a result of the operation of
Section 956 of the IRS Code or any similar law or regulation in any applicable
jurisdiction) as reasonably determined by the Borrower, (d) not-for-profit
subsidiaries, if any, (e) foreign subsidiaries, (f) any direct or indirect
domestic subsidiary of a foreign subsidiary, (g) any domestic restricted
subsidiary substantially all of the assets of which constitute the equity of
foreign subsidiaries(a “FSHCO”) and (h) certain special purpose entities.
Notwithstanding the foregoing, additional subsidiaries may be excluded from the
guarantee requirements in circumstances where the Borrower and the

B-13
        


NY\5683752.5

--------------------------------------------------------------------------------

 

Administrative Agent reasonably agree that the cost of providing such a
guarantee is excessive in relation to the value afforded thereby.
Security:    Subject to the limitations set forth below in this section and
subject to the Conditionality Provision, the Borrower Bank Obligations, the Bank
Guarantees and, at the option of the Borrower, the Hedging/Cash Management
Arrangements will be secured by: (a) a perfected first-priority (subject to
permitted liens) pledge of the equity securities of the Borrower and of each
direct, restricted subsidiary of the Borrower and of each subsidiary Guarantor
(provided that except as set forth below, any such pledge of the equity
securities of a subsidiary organized under laws other than the United States or
any state thereof shall not be required to be perfected under the laws of its
jurisdiction of organization) and (b) perfected first-priority (subject to
permitted liens) security interests in, and mortgages on, substantially all
tangible and intangible personal property and material fee-owned real property
of Holdings, the Borrower and each subsidiary Guarantor (including but not
limited to accounts receivable, inventory, equipment, general intangibles
(including contract rights), investment property, intellectual property,
material intercompany notes and proceeds of the foregoing) (the items described
in clauses (a) and (b) above, but excluding the Excluded Assets (as defined
below), collectively, the “Collateral”).
Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property with a fair market value of less than
an amount to be agreed (with all required mortgages being permitted to be
delivered post-closing) and all leasehold interests (including requirements to
deliver landlord lien waivers, estoppels and collateral access letters);
(ii) motor vehicles and other assets subject to certificates of title;
(iii) pledges and security interests prohibited by applicable law, rule or
regulation; (iv) equity interests in any person other than wholly owned
restricted subsidiaries to the

B-14
        


NY\5683752.5

--------------------------------------------------------------------------------

 

extent not permitted by the terms of such person’s organizational or joint
venture documents; (v) assets to the extent a security interest in such assets
would result in material adverse tax consequences (including as a result of the
operation of Section 956 of the IRS Code or any similar law or regulation in any
applicable jurisdiction) as reasonably determined by the Borrower; (vi) any
lease, license or other agreement or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Guarantor) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code
notwithstanding such prohibition; (vii) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
(viii) in excess of 65% of the voting capital stock of (A) any subsidiaries not
organized under the laws of the United States or any state thereof or (B) any
FSHCO; (ix) any of the capital stock of (A) indirect subsidiaries not organized
under the laws of the United States or any state thereof or (B) any direct or
indirect subsidiary organized under the laws of the United States or any state
thereof of a subsidiary not organized under the laws of the United States or any
state thereof; (x) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code; (xi) “intent-to-use” trademark applications; and (xii) other
exceptions to be mutually agreed upon (the foregoing described in

B-15
        


NY\5683752.5

--------------------------------------------------------------------------------

 

clauses (i) through (xii) are, collectively, the “Excluded Assets”). In
addition, in no event shall (a) control agreements or control or similar
arrangements be required with respect to deposit, securities or commodity
accounts, (b) notices be required to be sent to account debtors or other
contractual third-parties prior to the occurrence and absent the continuance of
an event of default, (c) perfection (except to the extent perfected through the
filling of Uniform Commercial Code financing statements) be required with
respect to letter of credit rights and commercial tort claims, (d) security
documents governed by the law of the jurisdiction in which assets are located be
required unless such jurisdiction is also the jurisdiction (x) of organization
of the person granting such lien, (y) of any other grantor or (z) is the United
States or any state thereof and (e) security documents governed by the laws of a
jurisdiction other than the United States or any state thereof be required.
All the above-described pledges, security interests and mortgages shall be
created on terms to be set forth in the Bank Facilities Documentation; and none
of the Collateral shall be subject to other pledges, security interests or
mortgages (except permitted liens and other exceptions and baskets to be set
forth in the Bank Facilities Documentation).
Mandatory Prepayments:    Loans under the Term Facility shall be prepaid with:
(A)    commencing with the 2014 fiscal year of Holdings (for the portion of such
fiscal year commencing on the Closing Date, if applicable), 50% of excess cash
flow, with step-downs to 25% upon achievement of a First Lien Leverage Ratio
equal to or less than 3.00:1.00 and to 0% upon achievement of a First Lien
Leverage Ratio equal to or less than 2.50:1.00; provided that, in any fiscal
year, any voluntary prepayments of loans under the Term Facility and loans under
the Revolving

B-16
        


NY\5683752.5

--------------------------------------------------------------------------------

 

Facility to the extent commitments thereunder are permanently reduced by the
amount of such prepayments, other than prepayments funded with the proceeds of
incurrences of long term indebtedness, shall be credited against excess cash
flow prepayment obligations on a dollar-for-dollar basis for such fiscal year;
(B)    100% of the net cash proceeds (which will be defined to exclude, among
other things, (i) the amount of any required tax distribution that the Borrower
may make as a result of such sale or disposition, (ii) the repayment of customer
deposits required upon such sale and (iii) the repayment of any indebtedness
secured by a lien on the asset subject to the prepayment event described below)
of all non-ordinary course asset sales or other dispositions of property by the
Borrower and its restricted subsidiaries (including insurance and condemnation
proceeds) in excess of an amount to be agreed and subject to the right of the
Borrower to reinvest 100% of such proceeds (including to make permitted
acquisitions and certain other investments), if such proceeds are reinvested (or
committed to be reinvested) within 12 months and, if so committed to be
reinvested, so long as such reinvestment is actually completed within 180 days
thereafter, and other exceptions to be set forth in the Bank Facilities
Documentation; and
(C)    100% of the net cash proceeds of issuances of debt obligations of the
Borrower and its restricted subsidiaries after the Closing Date (other than debt
permitted under the Bank Facilities Documentation, but including the Refinancing
Facilities and the Refinancing Notes).
Mandatory prepayments shall be applied, without premium or penalty, subject to
reimbursement of the Lenders’ redeployment costs in the case of a prepayment of

B-17
        


NY\5683752.5

--------------------------------------------------------------------------------

 

Adjusted LIBOR borrowings other than on the last day of the relevant interest
period, to the next scheduled installments of principal of the Term Facility in
direct order of maturity.
Any Lender may elect not to accept its pro rata portion of any mandatory
prepayment (each a “Declining Lender”). Any prepayment amount declined by a
Declining Lender (“Declined Amounts”) may be retained by the Borrower and shall
increase the Available Amount Basket (as defined below).
The loans under the Revolving Facility shall be prepaid and the letters of
credit cash collateralized to the extent such extensions of credit exceed the
amount of the commitments under the Revolving Facility.
Prepayments from non-United States subsidiaries’ excess cash flow or from
proceeds of their asset sales will be limited under the Bank Facilities
Documentation to the extent such prepayments would result in material adverse
tax consequences or would be prohibited or restricted by applicable law, rule or
regulation.
Voluntary Prepayments and
Reductions in Commitments:    Voluntary reductions of the unutilized portion of
the Revolving Facility commitments and voluntary prepayments of borrowings under
the Bank Facilities will be permitted at any time, in minimum principal amounts
to be agreed upon, without premium or penalty (subject to the below), subject to
reimbursement of the Lenders’ redeployment costs in the case of a prepayment of
Adjusted LIBOR borrowings other than on the last day of the relevant interest
period.
Voluntary prepayments of the Term Facility and any Incremental Term Facility
shall be permitted at any time, without premium or penalty, other than, with
respect to the Term Facility, the Prepayment Premium (as defined below). All
voluntary prepayments of the Term Facility and any Incremental Term Facility
will be

B-18
        


NY\5683752.5

--------------------------------------------------------------------------------

 

applied to the remaining amortization payments under the Term Facility and
Incremental Term Facility, as applicable, and may be applied to either the Term
Facility or any Incremental Term Facility, in any case, as directed by the
Borrower (and absent such direction, in direct order of maturity thereof).
“Prepayment Premium” means a 1.00% premium payable on the principal amount of
any Term Loans prepaid (or subject to amendment) in connection with a Repricing
Event (as defined below) prior to the first anniversary of the Closing Date.
    “Repricing Event” means (i) any prepayment or repayment of the Term Loans,
in whole or in part, with the proceeds of, or conversion of the Term Facility
into, any new or replacement tranche of term loans, including any Refinancing
Term Facility, bearing interest with an “effective yield” (to be defined to
include upfront fees and original issue discount on customary terms and any
interest rate floor but excluding customary arrangement fees and commitment fees
paid to the arrangers) less than the “effective yield” applicable to the Term
Facility (as such comparative yields are determined in the reasonable judgment
of the Administrative Agent consistent with generally accepted financial
practices) but excluding any new or replacement loans incurred in connection
with a change of control and (ii) any amendment to the Term Facility which
reduces the “effective yield” applicable to the Term Loans.
Documentation & Defined Terms:    The definitive documentation for the Bank
Facilities (the “Bank Facilities Documentation”) will be substantially
consistent with Specified Precedent.
As used herein:
    “EBITDA” shall be defined consistent with Specified Precedent, but in any
event to include (without duplication) attributable EBITDA of joint ventures,
certain

B-19
        


NY\5683752.5

--------------------------------------------------------------------------------

 

acquisition-related synergies, and add-backs and other provisions as set forth
on Annex II to this Exhibit B.
“First Lien Leverage Ratio” shall be defined as the ratio of consolidated first
lien senior secured funded debt net of unrestricted cash and cash equivalents
(with no cap or repatriation related limits to the extent such cash is available
to service any such debt) of Holdings and its restricted subsidiaries to
consolidated EBITDA of Holdings and its restricted subsidiaries.
“Senior Secured Leverage Ratio” shall be defined as the ratio of consolidated
senior secured funded debt (net of unrestricted cash and cash equivalents (with
no cap or repatriation related limits to the extent such cash is available to
service any such debt) of Holdings and its restricted subsidiaries to
consolidated EBITDA of Holdings and its restricted subsidiaries.
“Total Leverage Ratio” shall be defined as the ratio of consolidated funded debt
net of unrestricted cash and cash equivalents (with no cap or repatriation
related limits to the extent such cash is available to service any such debt) of
Holdings and its restricted subsidiaries to consolidated EBITDA of Holdings and
its restricted subsidiaries.
Representations and Warranties:    Consistent with Specified Precedent and
limited to the following (to be applicable to Holdings, the Borrower and its
restricted subsidiaries only): organizational status and good standing; power
and authority, execution, delivery and enforceability of Bank Facilities
Documentation; with respect to Bank Facilities Documentation, no violation of,
or conflict with, law or organizational documents; compliance with law;
litigation; margin regulations; material governmental approvals with respect to
the Bank Facilities; Investment Company Act; accurate and complete disclosure;
accuracy of historical financial statements (including pro forma financial
statements based on historical balance sheets); no material adverse change
(after the Closing Date); taxes; ERISA; labor matters; subsidiaries;
intellectual property;

B-20
        


NY\5683752.5

--------------------------------------------------------------------------------

 

environmental laws; use of proceeds; ownership of properties; creation,
perfection and, with respect to equity interests, priority of liens and other
security interests (subject to the Conditionality Provision); anti-terrorism
laws; PATRIOT Act; OFAC; FCPA; senior debt; consolidated Closing Date solvency
of Holdings and its subsidiaries; subject, in the case of each of the foregoing
representations and warranties, to customary qualifications and limitations for
materiality to be provided in the Bank Facilities Documentation.
Conditions to Initial Borrowing:    The availability of the initial borrowing
and other extensions of credit under the Bank Facilities on the Closing Date
will be subject solely to the conditions in Section 6 of the Commitment Letter,
the applicable conditions set forth in the “Conditions to All Borrowings”
section below and in Exhibit C to the Commitment Letter.
Conditions to All Borrowings:    The making of each extension of credit under
the Bank Facilities shall be conditioned upon (a) delivery of a customary
borrowing notice, (b) after the Closing Date, the accuracy of representations
and warranties in all material respects and (c) after the Closing Date, the
absence of defaults or events of default at the time of, or after giving effect
to the making of, such extension of credit.
Affirmative Covenants:    Consistent with Specified Precedent and limited to the
following (to be applicable to Holdings, the Borrower and their restricted
subsidiaries only): delivery of annual consolidated financial statements of
Holdings within 90 days of fiscal year end and quarterly consolidated financial
statements of Holdings within 45 days of the end of the first three quarters of
each fiscal year and, in connection with the annual financial statements, an
annual audit opinion from nationally recognized auditors that is not subject to
any qualification, exception or explanatory paragraph as to “going concern” or
scope of the audit (other than any such exception or explanatory

B-21
        


NY\5683752.5

--------------------------------------------------------------------------------

 

paragraph (but not a qualification) that is expressly solely with respect to, or
expressly resulting solely from, an upcoming maturity date under the Bank
Facilities occurring within one year from the time such opinion is delivered),
in each case with accompanying management discussion and analysis; annual budget
reports, accountants’ letters, officers certificates and other information
reasonably requested by the Administrative Agent; notices of defaults under the
Bank Facilities, material adverse effect, litigation, and ERISA events;
inspections (subject to frequency (so long as there is no ongoing event of
default) and cost reimbursement limitations to be agreed); maintenance of
property (subject to casualty, condemnation and normal wear and tear) and
customary insurance; maintenance of existence and corporate franchises, rights
and privileges; maintenance and inspection of books and records; payment of
taxes; compliance with laws and regulations (including ERISA, environmental and
PATRIOT Act); additional Guarantors and Collateral (subject to limitations set
forth above in “Security”); use of proceeds; changes in lines of business;
commercially reasonable efforts to maintain public corporate credit/family
ratings of the Borrower and ratings of the Bank Facilities from Moody’s and S&P
(but not to maintain a specific rating); and further assurances on collateral
matters, subject, in the case of each of the foregoing covenants, to limitations
for materiality, exceptions and qualifications to be provided in the Bank
Facilities Documentation.
Negative Covenants:    Consistent with Specified Precedent and limited to the
following (to be applicable to Holdings, the Borrower and their restricted
subsidiaries) limitations on:
(a)    the incurrence of indebtedness (which shall permit, among other things,
the incurrence and/or existence of (i) indebtedness under the Bank Facilities
(including Incremental Facilities), (ii) the 2018 Notes, the 2019 Notes and the
2020 Notes, and permitted

B-22
        


NY\5683752.5

--------------------------------------------------------------------------------

 

refinancings thereof, (iii) certain indebtedness existing on the Closing Date
and permitted refinancings thereof, (iv) Incremental Notes and permitted
refinancings thereof, (v) Refinancing Facilities (and/or Refinancing Notes),
(vi) unsecured indebtedness, subject to customary terms and conditions, so long
as the Fixed Charge Coverage Ratio (to be defined in a manner to be agreed) on a
pro forma basis is no less than 2.00:1.00; provided that any such indebtedness
incurred by a restricted subsidiary that is not a Guarantor, or that does not
become a Guarantor, shall be capped at an amount to be agreed, (vii)
indebtedness that is secured on a pari passu basis to the obligations under the
Bank Facilities, subject to customary terms and conditions, so long as the
Senior Secured Leverage Ratio on a pro forma basis does not exceed a level equal
to 3.00:1.00; provided that any such indebtedness incurred by a restricted
subsidiary that is not a Guarantor, or that does not become a Guarantor, shall
be capped at an amount to be agreed and (viii) indebtedness that is secured on a
junior basis to the obligations under the Bank Facilities, subject to customary
terms and conditions, so long as the Fixed Charge Coverage Ratio on a pro forma
basis is no less than 2.00:1.00; provided that any such indebtedness incurred by
a restricted subsidiary that is not a Guarantor, or that does not become a
Guarantor, shall be capped at an amount to be agreed). Intercreditor
arrangements with respect to permitted pari passu or junior lien indebtedness
shall be subject to intercreditor arrangements customary for such facilities;
(b)    liens;
(c)    fundamental changes;
(d)    sales, transfers and other dispositions of property and assets but with

B-23
        


NY\5683752.5

--------------------------------------------------------------------------------

 

exceptions to include, among other things, sales of non-core assets acquired in
a Permitted Acquisition subject to the Asset Sale Conditions (as defined below);
(e)    investments (which shall permit, among other things, (i) intercompany
investments, reorganizations and other activities related to tax planning and
reorganization, so long as, after giving effect thereto, the security interest
of the Lenders in the Collateral, taken as a whole, is not materially impaired
and subject to limitations on investments in non-Guarantor subsidiaries to be
agreed,(ii) Permitted Acquisitions and (iii) investments in joint ventures up to
an amount to be agreed);
(f)    dividends or distributions on, or redemptions of, the Borrower’s equity
and other restricted payments (which shall permit, among other things, (i) in
the absence of any event of default, the payment of deferred transaction fees
with respect to the Acquisition and management fees, in each case, in accordance
with a customary management agreement, (ii) tax distributions in amounts
sufficient to permit its direct or indirect parent to pay its consolidated,
combined or similar tax liability in respect of the Borrower and its
subsidiaries and (iii) payments pursuant to a general restricted payments basket
to be agreed);
(g)    prepayments, repurchases or redemptions of contractually subordinated,
second lien debt or certain unsecured debt or amendments of contractually
subordinated, second lien or such unsecured debt documents in a manner material
and adverse to the Lenders;
(h)    changes in fiscal year;

B-24
        


NY\5683752.5

--------------------------------------------------------------------------------

 

(i)    transactions with affiliates; and
(j)     negative pledge clauses with respect to the Collateral securing the Bank
Facilities and restrictions on distributions by subsidiaries.
The negative covenants will be subject, in the case of each of the foregoing
covenants, to exceptions, qualifications and “baskets” to be set forth in the
Bank Facilities Documentation, including (x) certain baskets based on the
greater of an amount to be agreed and a percentage of consolidated total assets
or consolidated EBITDA and (y) an available basket amount (the “Available Amount
Basket”) equal to $50,000,000 plus an amount that will be built by, among other
things, (a) retained excess cash flow plus (b) the net cash proceeds of equity
issuances and capital contributions (other than disqualified equity) received by
the Borrower, plus (c) the net cash proceeds of debt and disqualified equity of
the Borrower, in each case issued after the Closing Date, which have been
exchanged or converted into qualified equity of the Borrower or the direct or
indirect parent of the Borrower, plus (d) the net cash proceeds of sales of
investments made under the Available Amount Basket, plus (e) returns, profits,
distributions and similar amounts received in cash or cash equivalents on
investments made under the Available Amount Basket, plus (f) the investments of
the Borrower and its restricted subsidiaries in any unrestricted subsidiary that
has been re-designated as a restricted subsidiary or that has been merged or
consolidated into the Borrower or any of its restricted subsidiaries or the fair
market value of the assets of any unrestricted subsidiary that have been
transferred to the Borrower or any of its restricted subsidiaries, plus (g)
Declined Amounts. The Available Amount Basket may be used for, among other
things, investments, restricted payments and the prepayment or redemption of
subordinated or second lien or unsecured debt; provided that, no event of
default under the Bank Facilities Documentation shall exist or result therefrom.
Usage of the

B-25
        


NY\5683752.5

--------------------------------------------------------------------------------

 

Available Amount Basket (other than for bona fide investments) shall be subject
to the Total Leverage Ratio, on a pro forma basis, not exceeding 4.50:1.00.
The Borrower or any restricted subsidiary will be permitted to dispose of an
unlimited amount of assets for fair market value so long as for dispositions of
assets with a fair market value in excess of an amount to be agreed, (a) at
least 75% of the consideration for such asset sales consists of cash (subject to
customary exceptions to the cash consideration requirement to be set forth in
the Bank Facilities Documentation, including a basket in an amount to be agreed
for non-cash consideration that may be designated as cash consideration), (b) no
event of default under the Bank Facilities would exist after giving effect
thereto, and (c) such asset sale is subject to the terms set forth in the
section entitled “Mandatory Prepayments” hereof (without limiting the
reinvestment rights applicable thereto) (the provisions in these clauses (a),
(b) and (c), the “Asset Sale Conditions”).
The Borrower or any restricted subsidiary will be permitted to make acquisitions
(each, a “Permitted Acquisition”) so long as (a) there is no event of default
immediately after giving pro forma effect to such acquisition and the incurrence
of indebtedness in connection therewith, (b) the acquired company or assets are
in the same or a generally related business as the Borrower and its subsidiaries
and (c) subject to the limitations set forth in “Guarantees” and “Security”
above (including with respect to foreign subsidiaries), the acquired company and
its subsidiaries will become Guarantors and pledge their Collateral to the
Administrative Agent; provided that acquisitions of entities that do not become
Guarantors will be capped at an aggregate consideration to be agreed.
Financial Covenant:    Consistent with Specified Precedent, the Bank Facilities
Documentation will contain the following financial covenant with regard to
Holdings and

B-26
        


NY\5683752.5

--------------------------------------------------------------------------------

 

its restricted subsidiaries on a consolidated basis, solely for the benefit of
the Revolving Lenders:
Maintenance of a maximum First Lien Leverage Ratio, which ratio will be
applicable to the Revolving Facility only and will be tested (i) at the end of
any quarter when 15% or more of the Revolving Facility is outstanding in the
form of Revolving Loans, Specified Letters of Credit (as defined below) or
reimbursement obligations in connection with drawn letters of credit at the end
of such quarter and (ii) at any time the Borrower (x) makes a borrowing under
the Revolving Facility or (y) requests, increases, extends or renews a Specified
Letter of Credit (except to the extent such letter of credit has been cash
collateralized in a manner reasonably satisfactory to the Issuing Bank). In the
case of clause (ii), the financial covenant shall be tested at the time of any
such incurrence by looking back to the last day of the prior quarter to
determine if the Borrower would have been in compliance with the financial
covenant as of such quarter end if the financial covenant had been tested for
such quarter (without, if a borrowing or request for the issuance, increase,
extension or renewal of a Specified Letter of Credit is being contemplated,
giving pro forma effect thereto).
“Specified Letters of Credit” shall mean any letter of credit other than (i)
letters of credit outstanding as of the Closing Date, including any renewals,
extensions or replacements thereof, and (ii) letters of credit issued to support
performance obligations and other operational contract or policy guarantees (but
in any event, other than in respect of debt for borrowed money).
When required to be tested, the financial covenant will be tested with respect
to Holdings and its restricted subsidiaries on a consolidated basis beginning
with the last day of the first full quarter of the Borrower after the Closing
Date.

B-27
        


NY\5683752.5

--------------------------------------------------------------------------------

 

The Financial Covenant shall be set at levels providing at least a 35% cushion
(with no step-downs) in EBITDA above the EBITDA level set forth in the model
provided in the Information Memorandum for the first full fiscal quarter after
the Closing Date (the “Borrower Model”), which model shall be the last model
delivered to each of the Joint Bookrunners on January 27, 2013 (together with
any updates or modifications thereto reasonably agreed between the Borrower and
the Joint Bookrunners or as necessary to reflect any exercise of "market flex"
pursuant to the Fee Letter and, to the extent not reflected in the Borrower
Model, any OID).
For purposes of determining compliance with the financial covenant, any cash
equity contribution (which shall be common equity or otherwise in a form
reasonably acceptable to the Administrative Agent) made to the Borrower after a
time to be agreed and on or prior to the day that is 10 business days after the
day on which financial statements are required to be delivered for such fiscal
quarter will, at the request of the Borrower, be included in the calculation of
consolidated EBITDA solely for the purposes of determining compliance with the
financial covenant at the end of such fiscal quarter and applicable subsequent
periods which include such fiscal quarter (any such equity contribution so
included in the calculation of consolidated EBITDA, a “Specified Equity
Contribution”); provided that (a) in each four fiscal quarter period, there
shall be at least two fiscal quarters in respect of which no Specified Equity
Contribution is made and no more than five Specified Equity Contributions may be
made during the term of the Bank Facilities, (b) the amount of any Specified
Equity Contribution shall be no greater than the amount required to cause the
Borrower to be in pro forma compliance with the financial covenant, (c) all
Specified Equity Contributions shall be disregarded for purposes of determining
any financial ratio-based conditions, pricing or any baskets with respect to the
covenants contained in the Bank Facilities Documentation

B-28
        


NY\5683752.5

--------------------------------------------------------------------------------

 

and (d) there shall be no pro forma or other reduction in indebtedness with the
proceeds of any Specified Equity Contribution for determining compliance with
the financial covenant for the fiscal quarter in which such Specified Equity
Contribution is made.    
Unrestricted Subsidiaries:    The Bank Facilities Documentation will contain
provisions pursuant to which, subject to limitations to be agreed consistent
with Specified Precedent (including on loans, advances, guarantees and other
investments in unrestricted subsidiaries, and transactions with affiliates), the
Borrower will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary so long
as (w) no event of default then exists or would result therefrom, (x) after
giving effect to any such designation or re-designation, if the financial
covenant is then required to be tested, the Borrower shall be in pro forma
compliance with the financial covenant in the Bank Facilities Documentation
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are made available, (y) the designation
of any unrestricted subsidiary as a restricted subsidiary shall constitute the
incurrence at the time of designation of any indebtedness or liens of such
subsidiary existing at such time and (z) the fair market value of such
subsidiary at the time it is designated as an “unrestricted subsidiary” shall be
treated as an investment by the Borrower at such time. Unrestricted subsidiaries
will not be subject to the representation and warranties, affirmative or
negative covenant or event of default provisions of the Bank Facilities
Documentation and the results of operations and indebtedness of unrestricted
subsidiaries will not be taken into account for purposes of determining
compliance with any financial ratio or covenant contained in the Bank Facilities
Documentation.
Events of Default:    Consistent with Specified Precedent and limited to the
following (to be applicable to Holdings,

B-29
        


NY\5683752.5

--------------------------------------------------------------------------------

 

the Borrower and its restricted subsidiaries only): nonpayment of principal when
due; nonpayment of interest or other amounts after a customary five business day
grace period; violation of covenants ((i) subject, in the case of certain of
such covenants, to a thirty day grace period and (ii) provided that, with
respect to the financial covenant, a breach shall only result in an event of
default with respect to the Term Facility when the Revolving Lenders have
terminated the commitments under the Revolving Facility and accelerated any
Revolving Loans then outstanding); incorrectness of representations and
warranties in any material respect; cross default and cross acceleration to
material indebtedness; bankruptcy or other insolvency events of Holdings, the
Borrower or their material restricted subsidiaries (with a customary grace
period for involuntary events); material monetary judgments; ERISA events;
actual or asserted invalidity of material guarantees or security documents; and
change of control.
Voting:    Amendments and waivers of the Bank Facilities Documentation will
require the approval of Lenders holding more than 50% of the aggregate amount of
the loans and commitments under the Bank Facilities (the “Required Lenders”),
except that (i) the consent of each Lender directly and adversely affected
thereby shall also be required with respect to: (A) increases in or extensions
of the commitment of such Lender, (B) reductions of principal, interest or fees
(but not by virtue of a default waiver or change to a financial ratio),
(C) reductions in the amount of or extensions of scheduled amortization payments
or final maturity or times for payment of interest and fees to such Lender and
(D) changes in certain pro rata sharing provisions, (ii) the consent of 100% of
the Lenders will be required with respect to (A) modifications to any of the
voting percentages and (B) releases of all or substantially all of the
Guarantors or releases of all or substantially all of the Collateral (other than
in connection with permitted asset sales), and (iii) customary protections for
the Administrative Agent, the Swingline Lender and the

B-30
        


NY\5683752.5

--------------------------------------------------------------------------------

 

Issuing Banks will be provided. Defaulting Lenders shall not be included in the
calculation of Required Lenders.
Notwithstanding the foregoing, amendments and waivers of the financial covenant
shall only require the approval of Lenders holding more than 50% of the
aggregate amount of the commitments under the Revolving Facility (other than any
Defaulting Lender).
The Bank Facilities Documentation shall contain customary provisions consistent
with Specified Precedent for replacing non-consenting Lenders in connection with
amendments and waivers requiring the consent of all Lenders or of all Lenders
directly affected thereby so long as Lenders holding at least 50% of the
aggregate amount of the loans and commitments under the Bank Facilities shall
have consented thereto.
The Bank Facilities Documentation shall contain customary provisions consistent
with Specified Precedent for replacing, prepaying or terminating the commitments
with respect to a Lender failing to or that the Borrower or the Administrative
Agent otherwise reasonably believes may fail to fund its commitments (a
“Defaulting Lender”) or seeking indemnity for increased costs or grossed-up tax
payments and other defaulting lender provisions consistent with Specified
Precedent.
The Bank Facilities Documentation will permit amendments thereof without the
approval or consent of the Lenders to effect a permitted “repricing transaction”
other than any Lender holding loans subject to such “repricing transaction” that
will continue as a Lender in respect of the repriced tranche of the loans.
The Bank Facilities Documentation will permit amendments thereof without the
approval or consent of the Lenders to effect extensions of the maturity of loans
under the Term Facility and extensions of the maturity of commitments under the
Revolving Facility, in each case as

B-31
        


NY\5683752.5

--------------------------------------------------------------------------------

 

further described under the heading “Final Maturity and Amortization” above.
In addition, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature in
the Bank Facilities Documentation, then the Administrative Agent and the
Borrower shall be permitted to amend such provision without any further action
or consent of any other party if the same is not objected to in writing by the
Required Lenders to the Administrative Agent within 5 business days following
receipt of notice thereof.
Cost and Yield Protection:    The Bank Facilities Documentation will include
customary tax gross-up, cost and yield protection provisions consistent with
Specified Precedent (including with respect to the Dodd-Frank Wall Street Reform
and Consumer Protection Act and Basel III).
Assignments and Participations:    After the Closing Date, the Lenders will be
permitted to assign (except to Disqualified Lenders) (a) loans under the Term
Facility with the consent of the Borrower and the Administrative Agent (in each
case not to be unreasonably withheld or delayed; it being understood that is
shall be deemed reasonable for the Borrower to withhold such consent in respect
of a prospective Lender if the Borrower reasonably believes such prospective
Lender would constitute a Disqualified Lender) and (b) loans and commitments
under the Revolving Facility with the consent of the Borrower, the Swingline
Lender, the Issuing Banks and the Administrative Agent (in each case not to be
unreasonably withheld or delayed); provided that (A) no consent of the Borrower
shall be required (i) after the occurrence and during the continuance of a
payment or bankruptcy event of default, (ii) with respect to any Term Loans, if
such assignment is an assignment to another Lender, an affiliate of a Lender or
an approved fund, and (iii) with respect to any Revolving Facility commitments,
if such assignment is to another Revolving Lender or an affiliate of a Revolving

B-32
        


NY\5683752.5

--------------------------------------------------------------------------------

 

Lender or an approved fund related thereto and (B) no consent of the
Administrative Agent shall be required with respect to assignment of any Term
Loans, if such assignment is an assignment to another Lender, an affiliate of a
Lender or an approved fund. Each assignment (other than to another Lender, an
affiliate of a Lender or an approved fund) will be in an amount of an integral
multiple of $1 million in the case of the Term Facility and a minimum amount of
$5 million in the case of the Revolving Facility (or lesser amounts, if agreed
between the Borrower and the Administrative Agent) or, if less, all of such
Lender’s remaining loans and commitments of the applicable class. Assignments
will be by novation and will not be required to be pro rata among the Bank
Facilities. The Administrative Agent shall receive from the applicable assignor
or assignee a processing and recordation fee of $3,500 for each assignment (it
being understood that such recordation fee shall not apply to any assignments by
any of the Initial Lenders or any of their affiliates). For any assignments for
which the Borrower’s consent is required, such consent shall be deemed to have
been given if the Borrower has not responded within 10 business days of a
request for such consent.
The Lenders will be permitted to sell participations in loans and commitments
consistent with Specified Precedent and in accordance with applicable law.
Voting rights of participants shall be limited to matters set forth under
“Voting” above with respect to which the unanimous vote of all Lenders (or all
directly and adversely affected Lenders, if the participant is directly and
adversely affected) would be required. Pledges of loans in accordance with
applicable law shall be permitted.
In addition, subject to the provisions below, non-pro rata distributions and
commitment reductions will be permitted in connection with open market purchases
by Holdings or the Borrower in an amount to be agreed and loan buy-back or
similar programs on terms to be mutually agreed.

B-33
        


NY\5683752.5

--------------------------------------------------------------------------------

 

The Bank Facilities Documentation will contain customary provisions permitting
affiliates of Holdings to become assignees in respect of the Term Facility,
subject to terms and conditions consistent with Specified Precedent.
Notwithstanding anything to the contrary set forth above, no Lender shall be
permitted to assign any loans under the Bank Facilities to any Disqualified
Lender, and sales of participation interests to any Disqualified Lender will be
restricted based on terms to be agreed consistent with Specified Precedent. The
Bank Facilities Documentation shall contain customary provisions consistent with
Specified Precedent for replacing Disqualified Lenders. With the consent of the
Administrative Agent (not to be unreasonably withheld and such consent of the
Administrative Agent shall be deemed to have been given if the Administrative
Agent does not object within ten business days after identification of an
institution) from time to time after the Closing Date, the Borrower may
designate additional entities that will become Disqualified Lenders after such
designation.
Expenses and Indemnification:    The Borrower shall pay, if the Closing Date
occurs, all reasonable and documented out-of-pocket expenses of the
Administrative Agent and the Commitment Parties (without duplication) in
connection with the syndication of the Bank Facilities and the preparation,
execution, delivery, administration, amendment, waiver or modification and
enforcement of the Bank Facilities Documentation (including the reasonable fees,
disbursements and other charges of counsel identified herein or otherwise
retained with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed)).
The Borrower and the Guarantors, jointly and severally, will indemnify the
Administrative Agent, the Commitment Parties, the Lenders and their affiliates,
and the officers, directors, employees, advisors, agents, controlling persons
and other representatives of the foregoing and hold them harmless from and
against all

B-34
        


NY\5683752.5

--------------------------------------------------------------------------------

 

losses, claims, damages, liabilities and reasonable and documented out-of-pocket
costs, expenses (including reasonable fees, disbursements and other charges of
one firm of counsel for all indemnified persons and, if necessary, one firm of
local counsel in each appropriate jurisdiction) (and, in the case of an actual
or perceived conflict of interest, where the indemnified person affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel (and local counsel) for such affected
indemnified person) and all losses, claims, damages and liabilities of the
indemnified persons arising out of or relating to any claim or any litigation or
other proceeding (regardless of whether such indemnified person is a party
thereto and whether or not such proceedings are brought by the Borrower, its
equity holders, its affiliates, creditors or any other third person), that
relates to the Transactions, including the financing contemplated hereby, the
Acquisition or any transactions connected therewith; provided that none of the
Administrative Agent, any Commitment Party or any Lender (or any of its
respective affiliates, or any of its or their respective officers, directors,
employees, advisors, agents, controlling persons or other representatives) will
be indemnified for any loss, claim, damage, cost, expense or liability to the
extent determined by a court of competent jurisdiction in a final and
non-appealable decision to have resulted from the gross negligence, bad faith or
willful misconduct of such person or any of its affiliates or controlling
persons or any of the officers, directors, employees, agents or members of any
of the foregoing, a material breach of the Bank Facilities Documentation by any
such persons or disputes between and among indemnified persons (other than
disputes involving claims against the Administrative Agent in its capacity as
such).
Governing Law and Forum:    New York.
Counsel to the Administrative
Agent, Joint Lead Arrangers and
Joint Bookrunners:    Cravath, Swaine & Moore LLP.

B-35
        


NY\5683752.5

--------------------------------------------------------------------------------

 









ANNEX I to
EXHIBIT B


Interest Rates:    The interest rates under the Bank Facilities will be as
follows:
Revolving Facility: At the option of the Borrower, initially, Adjusted LIBOR
plus 3.00% or ABR plus 2.00%.
Term Facility: At the option of the Borrower, initially, Adjusted LIBOR plus
3.00% or ABR plus 2.00%.
All swingline loans will be ABR loans.
From and after the delivery by the Borrower to the Administrative Agent of the
Borrower’s financial statements (or that of a direct or indirect parent of the
Borrower to be agreed) for the first full fiscal quarter of the Borrower
completed after the Closing Date, interest rate spreads with respect to the
Revolving Facility shall be determined by reference to the following pricing
grid:
First Lien Leverage Ratio
Applicable Margin for Adjusted LIBOR
Applicable Margin for ABR
> 3.00:1.00
3.00%
2.00%
≤ 3.00:1.00 and > 2.00:1.00
2.75%
1.75%
≤ 2.00:1.00
2.50%
1.50%



Bank Facilities
The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if available
to all relevant Lenders, 9 or 12 months) for Adjusted LIBOR borrowings.
Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the prime rate).
Interest shall be payable in arrears (a) for loans accruing interest at a rate
based on Adjusted LIBOR, at the end of each interest period and, for interest
periods of greater than three months, every three months, and on the applicable
maturity date and (b) for loans accruing interest based on the ABR, quarterly in
arrears and on the applicable maturity date.
“ABR” is the Alternate Base Rate, which is the highest of (i) the prime
commercial lending rate published by the Wall Street Journal as the “prime
rate,” (ii) the Federal Funds Effective Rate plus 1/2 of 1.0% and (iii) the
one-month Adjusted LIBOR plus 1.0% per annum.
“Adjusted LIBOR” is the London interbank offered rate for dollars, adjusted for
statutory reserve requirements.
There shall be a minimum Adjusted LIBOR (i.e., Adjusted LIBOR prior to adding
any applicable interest rate margins thereto) requirement of 1.00% per annum and
a minimum ABR of 2.00%, applicable to the Term Facility only.
Letter of Credit Fee:    A per annum fee equal to the spread over Adjusted LIBOR
under the Revolving Facility will accrue on the aggregate face amount of
outstanding letters of credit under the Revolving Facility, payable in arrears
at the end of each quarter and upon the termination of the respective letter of
credit, in each case for the actual number of days elapsed over a 360-day year.
Such fees shall be distributed to the Revolving Lenders pro rata in accordance
with the amount of each such Lender’s Revolving Facility commitment, with
exceptions for Defaulting Lenders. In addition, the Borrower shall pay to each
Issuing Bank, for its own account, (a) a fronting fee equal to 0.125% upon the
aggregate face amount of outstanding letters of credit, payable in arrears at
the end of each quarter and upon the termination of the Revolving Facility,
calculated based upon the actual number of days elapsed over a 360-day year and
(b) customary issuance and administration fees.
Commitment Fees:
The Borrower shall pay a commitment fee of 0.50% per annum on the average daily
unused portion of the Revolving Facility (with step-down to 0.375% per annum on
such portion if the First Lien Leverage Ratio is less than or equal to a level
to be agreed), payable quarterly in arrears commencing with the last business
day of the first full fiscal quarter ending after the Closing Date, calculated
based upon the actual number of days elapsed over a 360-day year. Such fees
shall be distributed to the Revolving Lenders (other than the Swingline Lender
in its capacity as such) pro rata in accordance with the amount of each such
Lender’s Revolving Facility commitment, with exceptions for Defaulting Lenders.

ANNEX II to
EXHIBIT B


EBITDA


The definition of “EBITDA” (and component definitions) in the Bank Facilities
Documentation will be defined to include, without limitation and without
duplication, add-backs (and corresponding applicable deductions) to consolidated
net income for:
(i) interest (including cash dividend payments on preferred stock to the extent
deducted in determining consolidated net income), taxes, depreciation and
amortization;
(ii) any expenses or charges related to any equity offering, investment,
disposition, recapitalization or the incurrence of indebtedness, including a
refinancing thereof (in each case, whether or not successful) and any amendment
or modification to the terms of any such transactions, including such fees,
expenses or charges related to the Transactions;
(iii)  restructuring charges, redemption premiums, prepayment penalties,
premiums and other related fees or reserves;
(iv) any write offs, write downs, amortization of intangibles or other noncash
charges, excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period;
(v)  minority interest expense;
(vi)  management, monitoring, consulting and advisory fees, and due diligence
expense and other transaction fees & expenses and related expenses paid (or any
accruals related to such fees or related expenses) (including by means of a
dividend) during such period;
(vii) costs or expenses incurred pursuant to any management equity plan, stock
option plan, phantom equity plan or any other management or employee benefit
plan or agreement or any stock subscription or stockholders agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
capital or net cash proceeds of issuance of equity;
(viii) (a) any net gain (or loss) resulting in such period from derivatives and
the application of FASB ASC Topic 815, (b) any net gain or loss resulting in
such period from currency translation gains or losses related to currency
remeasurements of indebtedness and (c) the gain or loss resulting in such period
from a sale of receivables, payment intangibles and related assets in connection
with a receivables financing;
(ix) pro forma adjustments to be set forth on a schedule to the credit agreement
as of the Closing Date, consistent with the Borrower Model;
(x) extraordinary, unusual or non-recurring items;
(xi) losses and gains on sales or dispositions of assets outside the ordinary
course of business;
(xii) expected cost savings, operating expense reductions and synergies (net of
the amount of actual amounts realized) reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) related to (a) the
Transactions and (b) after the Closing Date, asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost saving
initiatives and certain other similar initiatives and transactions; provided,
with respect to clause (b), that such cost savings, operating expense reductions
or synergies are reasonably expected to be realized within 12 months of the
event giving rise thereto;
(xiii) costs, charges, accruals, reserves or expenses attributable to cost
savings initiatives, operating expense reductions, transition, opening and
pre-opening expenses, business optimization, costs associated with non-recurring
management changes and other restructuring and integration costs, charges,
accruals, reserves and expenses (including, without limitation, inventory
optimization programs, software development costs, costs related to the closure
or consolidation of facilities and curtailments, costs related to entry into new
markets, consulting fees, signing costs, retention or completion bonuses,
relocation expenses, severance payments, and modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs);
(xiv) earn-out obligations incurred in connection with any acquisition other
investment and paid (if not previously accrued) or accrued;
(xv) business interruption insurance proceeds;
(xvi) the effects of purchase accounting;
(xvii) without duplication of the equity in the earnings of such joint venture
reflected in consolidated net income, EBITDA of any joint venture (calculated in
accordance with the definition of EBITDA) not to exceed the amount of EBITDA of
such joint venture attributable to the ownership of such joint venture by
Holdings or any restricted subsidiary;
(xviii) net after-tax noncash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors, employees, managers or consultants; and
(xix) any non-cash cost related to the termination of any employee pension
benefit plan.

B-36
        


NY\5683752.5

--------------------------------------------------------------------------------

        



EXHIBIT C
Project Wisconsin
Summary of Additional Conditions
The initial borrowings under the Bank Facilities shall be subject to the
following conditions:
1.Since January 30, 2013, there shall not have occurred any change, effect,
development or circumstance that, individually or in the aggregate, constitutes
or is reasonably likely to constitute a Company Material Adverse Effect.
“Company Material Adverse Effect” means any change, effect, development or
circumstance which, individually or in the aggregate, has resulted or would
reasonably be expected to result in a material adverse effect on the business,
assets, liabilities, condition (financial or other) or results of operations of
the Company and its Subsidiaries, taken as a whole; provided, however, that
changes, effects, developments or circumstances to the extent resulting from,
directly or indirectly, the following shall be excluded from the determination
of Company Material Adverse Effect: (i) any change, effect, development or
circumstance in any of the industries or markets in which the Company or its
Subsidiaries operates; (ii) any change in any Law or GAAP (or changes in
interpretations or enforcement of any Law or GAAP) applicable to the Company or
any of its Subsidiaries or any of their respective properties or assets; (iii)
changes in general economic, regulatory or political conditions or the
financial, credit or securities markets in general (including changes in
interest or exchange rates, stock, bond and/or debt prices); (iv) any acts of
God, natural disasters, earthquakes, hurricanes, terrorism, armed hostilities,
war or any escalation or worsening thereof; (v) the negotiation, execution or
announcement of the Merger Agreement or the transactions contemplated thereby
(including the impact of any of the foregoing on relationships with customers,
suppliers, licensors, employees or regulators (including any Gaming Authority)),
and any Proceeding arising therefrom or in connection therewith; (vi) any action
taken as expressly permitted or required by the Merger Agreement (it being
understood and agreed that actions taken by the Company or its Subsidiaries
pursuant to its obligations under Section 6.1 of the Merger Agreement to conduct
its business shall not be excluded in determining whether a Company Material
Adverse Effect has occurred) or any action taken at the written direction of
Parent or Merger Sub; (vii) any changes in the market price or trading volume of
the Company Common Stock, any changes in credit ratings or any failure (in and
of itself) by the Company or its Subsidiaries to meet internal, analysts’ or
other earnings estimates, budgets, plans, forecasts or financial projections of
its revenues, earnings or other financial performance or results of operations
(but not excluding any change, effect, development or circumstance giving rise
to any such change or failure to the extent such change, effect, development or
circumstance is not otherwise excluded pursuant to this definition); (viii)
changes, effects, developments or circumstances to the extent arising from or
relating to the identity of Parent or Merger Sub or Parent’s ability to obtain
the Gaming Approvals; or (ix) any matter disclosed in the Company Disclosure
Letter to the extent reasonably foreseeable from the face of such disclosure;
but only to the extent, in the case of clauses (i), (ii), (iii) or (iv), such
change, effect, development or circumstance does not disproportionately impact
the Company and its Subsidiaries, taken as a

C-1




NY\5683752.5

--------------------------------------------------------------------------------

        



whole, relative to other companies in the industries in which the Company or its
Subsidiaries operate. Capitalized terms in the preceding definition are used as
defined in the Merger Agreement in effect on January 30, 2013.
2.    The Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowing under the Bank Facilities, shall be
consummated, in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications, amendments, consents or
waivers thereto or thereunder that are material and adverse to the Lenders
without the prior consent of the Joint Bookrunners (such consent not to be
unreasonably withheld, delayed or conditioned). The Joint Bookrunners hereby
acknowledge that they are satisfied with the executed Merger Agreement, dated as
of January 30, 2013, and the disclosure schedules and exhibits thereto. For
purposes of the foregoing condition, it is hereby understood and agreed that any
reduction in the purchase price of less than or equal to 10% in the aggregate in
connection with the Acquisition shall not be deemed to be material and adverse
to the interests of the Lenders and the Joint Bookrunners; provided that any
reduction of the purchase price shall be allocated to a reduction in any amounts
to be funded under the Term Facility. The Specified Merger Agreement
Representations and the Specified Representations shall be true and correct in
all material respects (or, in the case of Section 4.10(a) of the Merger
Agreement, in all respects).
3.    The Refinancing shall have been consummated.
4.    The Joint Bookrunners shall have received (a) audited consolidated balance
sheets of each of Holdings and the Company and related statements of income,
changes in equity and cash flows of each of Holdings and the Company for each of
their respective three (3) most recently completed fiscal years ended at least
90 days before the Closing Date and (b) unaudited consolidated balance sheets
and related statements of income, changes in equity and cash flows of each of
Holdings and the Company for each subsequent fiscal quarter after the audited
financial statements referred to above and ended at least 45 days before the
Closing Date (other than any fiscal fourth quarter). The Joint Bookrunners
hereby acknowledge receipt of (x) the financial statements in the foregoing
clause (a) (A) in the case of Holdings, for the fiscal years ended 2011, 2010
and 2009 and (B) in the case of the Company, for the fiscal years ended 2012,
2011 and 2010, and (y) the financial statements in the foregoing clause (b) (A)
in the case of Holdings, for the fiscal quarters ended March 31, 2012, June 30,
2012 and September 30, 2012 and (B) in the case of the Company, for the fiscal
quarter ended September 30, 2012.
5.    The Joint Bookrunners shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of Holdings and its
subsidiaries (based on the financial statements of Holdings and the Company
referred to in paragraph 4 above) as of and for the twelve-month period ending
on the last day of the most recently completed four-fiscal quarter period ended
at least 45 days prior to the Closing Date (or, if the most recently completed
fiscal period is the end of a fiscal year, ended at least 90 days before the
Closing Date), prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial

C-2




NY\5683752.5

--------------------------------------------------------------------------------

        



statements), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting.
6.    Subject in all respects to the Conditionality Provision, all documents and
instruments required to create and perfect the Administrative Agent’s first
priority security interest in the Collateral shall have been executed and
delivered and, if applicable, be in proper form for filing.
7.    The Initial Lenders shall have received at least 3 business days prior to
the Closing Date, all documentation and other information about the Borrower and
the Guarantors as has been reasonably requested in writing at least 10 days
prior to the Closing Date by such Initial Lenders that they reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.
8.    All fees required to be paid on the Closing Date pursuant to the Term
Sheet and Fee Letter and reasonable out-of-pocket expenses required to be paid
on the Closing Date pursuant to the Commitment Letter, to the extent invoiced at
least two (2) business days prior to the Closing Date (or such later date as the
Borrower may reasonably agree) shall, upon the initial borrowing under the Bank
Facilities, have been paid (which amounts may be offset against the proceeds of
the Bank Facilities).
9.    The Initial Lenders shall have had a period of no less than 20 consecutive
calendar days (the “Marketing Period” to syndicate the Bank Facilities following
the receipt of the historical financial statements required under paragraph 4
above and pro forma financial statements required under paragraph 5 above, in
each case, as of the day of the commencement of the Marketing Period, and the
Information Memorandum; provided that (w) such 20 day period shall not be
required to be consecutive to the extent it would include July 4, 2013 through
and including July 7, 2013 (which dates shall not count for purposes of the 20
day period), (x) if such consecutive day period has not ended prior to August
23, 2013, then it will not commence until September 3, 2013, (y) such 20 day
period shall not be required to be consecutive to the extent it would include
November 28, 2013 through and including December 1, 2013 (which dates shall not
count for purposes of the 20 day period) and (z) if such 20 day period has not
ended on or prior to December 20, 2013, then it will not commence until January
6, 2014. It is hereby agreed that the Borrower may notify the Lead Arrangers in
writing that the Borrower reasonably believes that it has delivered the
Information Memorandum and financial statements required for the commencement of
the Marketing Period and that such Marketing Period has therefore commenced, and
any such delivery of written notice shall be deemed to be conclusive evidence of
the commencement of the Marketing Period unless the Lead Arrangers object in
written detail within 3 business days of receipt of such notice.

C-3




NY\5683752.5

--------------------------------------------------------------------------------

        



ANNEX I to
EXHIBIT C


SOLVENCY CERTIFICATE
To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:
I, the undersigned chief financial officer of _____, a _____ _____ (
“Holdings”), in that capacity only and not in my individual capacity (and
without personal liability), do hereby certify as of the date hereof, and based
upon facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof), that:
1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section __ of the Credit Agreement, dated as of ____________, among
_________ (the “Credit Agreement”). Unless otherwise defined herein, capitalized
terms used in this certificate shall have the meanings set forth in the Credit
Agreement.
2.    For purposes of this certificate, the terms below shall have the following
definitions:
(a)    “Fair Value”
The amount at which the assets (both tangible and intangible), in their
entirety, of Holdings and its Subsidiaries taken as a whole and after giving
effect to the consummation of the Transactions would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.
(b)    “Present Fair Salable Value”
The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Holdings and its Subsidiaries taken
as a whole and after giving effect to the consummation of the Transactions are
sold with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.
(c)    “Liabilities”

C-4




NY\5683752.5

--------------------------------------------------------------------------------

        



The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Holdings and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.
(d)    “Will be able to pay their Liabilities as they mature”
For the period from the date hereof through the Maturity Date, Holdings and its
Subsidiaries taken as a whole and after giving effect to the consummation of the
Transactions will have sufficient assets and cash flow to pay their Liabilities
as those Liabilities mature or (in the case of contingent Liabilities) otherwise
become payable, in light of business conducted or anticipated to be conducted by
Holdings and its Subsidiaries as reflected in the projected financial statements
and in light of the anticipated credit capacity.
(e)    “Do not have Unreasonably Small Capital”
Holdings and its Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Maturity Date. I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on the needs and
anticipated needs for capital of the business conducted or anticipated to be
conducted by Holdings and its Subsidiaries as reflected in the projected
financial statements and in light of the anticipated credit capacity.
3.    For purposes of this certificate, I, or officers of Holdings under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.
(a)    I have reviewed the financial statements (including the pro forma
financial statements) referred to in Section __ of the Credit Agreement.
(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.
(c)    As chief financial officer of Holdings, I am familiar with the financial
condition of Holdings and its Subsidiaries.
4.    Based on and subject to the foregoing, I hereby certify on behalf of
Holdings that after giving effect to the consummation of the Transactions, it

C-5




NY\5683752.5

--------------------------------------------------------------------------------

        



is my opinion that (i) the Fair Value of the assets of Holdings and its
Subsidiaries taken as a whole exceeds their Liabilities, (ii) the Present Fair
Salable Value of the assets of Holdings and its Subsidiaries taken as a whole
exceeds their Liabilities; (iii) Holdings and its Subsidiaries taken as a whole
do not have Unreasonably Small Capital; and (iv) Holdings and its Subsidiaries
taken as a whole will be able to pay their Liabilities as they mature.
* * *

C-6




NY\5683752.5

--------------------------------------------------------------------------------

        



IN WITNESS WHEREOF, Holdings has caused this certificate to be executed on its
behalf by chief financial officer as of the date first written above.
[]
By:        
Name:    
Title:    









C-7




NY\5683752.5